Exhibit 10.36

LEASE AGREEMENT

This Lease Agreement (the “Agreement”) is entered into on the twenty-six day of
the month of February of the year 2003, by and between:

 

KPMG FIDES (COSTA RICA) S.A., corporate identification number 3-101-171985, as
Trustee (the “Lessor” or the “Trustee”) of the Global Park Guaranty Trust,
executed on March 23, 2001, by Parque Global S.A. as grantor of the Trust
Agreement, and Scotiabank de Costa Rica S.A. (the “Main Beneficiary”) (the
“Trust Agreement”), represented herein by ALFONSO AMEN CHEN, personal identity
card number 2-356-311, legal authority duly recorded in the Mercantile Section
of the National Registry under books 896, 940, 1290, pages 251, 44, 175, and
entries 319, 64 and 204.

 

 

 

PARQUE GLOBAL S.A., legal identity card number 3-101-230578, (the “Developer” or
the “Grantor”), registered in the Mercantile Section of the Public Registry
under book 1126, page 271, entry 317, represented herein by CARLOS WONG ZÚÑIGA,
personal identity card number 1-664-989, legal representation duly recorded in
the Mercantile Section of the Public Registry under book 1230, page 98, entry
90.

for the one part and for the other,

 

Align Technology de Costa Rica, Sociedad de Responsabilidad Limitada, (the Owner
of the Improvements, hereinafter “The Lessee”), a corporation duly registered
and incorporated in accordance with the law of Costa Rica, 3-102-306047 herein
represented by Leonard Marvin Hedge, of legal age, U.S. citizen, bearer of
passport number 094859951, married, entrepreneur, domiciled in 3412 Virgil
Circle, Pleasanton, California, United States of America, and Emory Merrill
Wright, of legal age, U.S. citizen, bearer of passport number 054714863,
married, entrepreneur, domiciled in 1240 Sanders Court, Santa Cruz, California,
United States of America, both acting respectively as Third General Manager and
First Sub general Manager, acting as representatives with full powers of
attorney in accordance with book 1457, page 214, entry 231 of the Mercantile
Section of the Public Registry.

The Lessor, the Developer and the Lessee are referred to collectively herein as
the “Parties”.

RECITALS

1.- Whereas the Lessee desires to lease a new building (the “Real Estate”), to
be commonly known as the Align Building (the “Align Building”), located in
Global Industrial Park and Free Trade Zone, part of the “Condominio Global” (the
“Condominium”), condominium identity number 3-109-328791, a condominium
registered in the Costa Rican Public Registry, Province of Heredia, Property
Number M-001679, Lot Number Ten, registered in the Public Registry Property of
Heredia, Property Number H-4033941

1



--------------------------------------------------------------------------------

with a total registered area of eight thousand six hundred and forty one square
meters and thirty six centimeters (8,641.36 m2), of which five thousand nine
hundred and forty (5,940 m2) square meters constitutes the leased real estate
(the “Real Estate”).

2.- Whereas the Real Estate forms part of a bigger property which has been
transferred to KPMG Fides (Costa Rica) S.A. in trust, through the GLOBAL
GUARANTY TRUST (“Trust Agreement”), executed on March 23, 2001, by Parque Global
S.A. as Grantor of the Trust Agreement, and Scotiabank de Costa Rica S.A. as
main Beneficiary of the Trust Agreement;

3.- Whereas the Grantor and the main beneficiary of the Trust Agreement have
instructed KPMG Fides as a Trustee to enter into this lease agreement, and all
parties acknowledge that KPMG Fides will act in accordance with the instructions
received by the main beneficiary and the Developer, and expressly agree that
KPMG Fides enters into the present Agreement acting solely as trustee of the
Trust. Consequently, KPMG Fides’ obligations and duties in relation with this
Agreement are limited to its execution;

Now therefore in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties have agreed to execute this lease agreement:

Section One: Leased Real Estate

1.00

Acceptance by the Developer of the Covenants Stated in the Agreement and Hold
Harmless Indemnity.-

 

 

 

The Developer, acting as Grantor of the Trust Agreement, as developer of the
Park and party to this Agreement, acknowledges and accepts of all the covenants
and obligations contained herein, and guarantees to the Lessor and Lessee that
it will comply with and fulfill of all of its obligations under this Agreement.

 

 

 

Consequently, the Developer agrees to hold the Lessor and its assets harmless
from any loss, damage, liability penalty, tax liability, claim, lawsuit, expense
or disbursement, including but not limited to legal fees or expenses resulting
or arising directly or indirectly from the Developer’s failure to comply with
any of the provisions contained in this Agreement.

 

 

Section Two: Real Estate Terms and Conditions

 

 

2.00

Lease.-

 

 

 

Lessor agrees to lease to Lessee, and Lessee agrees to lease from Lessor the
Real Estate.

 

 

2.01

Permitted Use.-

 

 

 

The Real Estate shall be used exclusively for the operation of a call center,
data processing, administrative offices and associated uses, by the Lessee
and/or any of the Lessee’s subsidiaries or affiliates, provided they comply with
any

2



--------------------------------------------------------------------------------

 

obligations and conditions required by PROCOMER and the applicable regulations
for service companies operating under the free zone regime. The Lessee shall
notify the Developer and the Lessor, the fact that it has accommodated any such
related companies within the Real Estate.

 

 

 

The Lessee may not use the Real Estate for any activities different to those
permitted hereunder without the prior written consent of the Lessor and the
Developer. The Developer shall deliver the Real Estate to the Lessee with the
conditions and characteristics described in the documents that jointly conform
Exhibit One of this Agreement (the “Conditions of Delivery”). The Lessee has
examined these documents and understands and accepts them without objections.

 

 

2.02

Effective Date of the Agreement.-

 

 

 

The term of the Lease Agreement initiates upon delivery of the Real Estate
(“Effective Date”). In addition, upon the execution of this Agreement (“Date of
Execution”), Developer will start the construction of the Real Estate. The
Developer will start construction upon the Date of Execution, pending approval
of the construction permits required by the respective municipality.

 

 

2.03

Additional Facilities.-

 

 

 

In addition to any other facility specifically included in this Agreement, while
leasing the Real Estate the Lessee shall have the right to the use the
following: (a) Parking.- The Lessee shall be entitled to use a total of one
hundred and twenty five (125) parking spaces for standard-sized vehicles,
outlined by road demarcations according to the country’s standards. The parking
spaces assigned for Lessee’s use will be located as follows: (i) forty three
(43) parking spaces surrounding the building premises; and, (ii) eighty two (82)
parking spaces in a satellite parking lot located on Condominium lot number 8,
or a similar parking lot located within a distance roughly equal to the one that
exists between the Align Building and the parking lot at Condominium lot number
8. In case additional parking spaces are required, these may be requested from
the Developer and will be assigned at the Developer’s convenience and subject to
availability at a rate of $40 per parking space. (b) Common areas.- The Lessee
can make use of the Park’s common areas according to the regulations and
specifications included in the Park’s Internal Condominium By-laws and its
subsequent amendments, which have been enclosed as an integral part of this
Agreement in its current form as Exhibit Two; (c) The Developer acknowledges and
promises that the parking spaces will be duly allocated and assigned by number
to the Lessee, according to a numbering system. The Developer will provide its
best efforts to allocate these parking spaces within the premises of the Real
Estate. As a second alternative, the Developer shall provide the mentioned
parking spaces in a location to be agreed upon with Lessee. (d) Sewage Treatment
Plant.- The Lessee shall make use of the sewage treatment

3



--------------------------------------------------------------------------------

 

plant located in the Park, according to the usage regulation attached hereto as
Exhibit Three.

 

 

2.04

Special Equipment and Systems.-

 

 

 

The Lessee may request, at its own expense, the installation of special systems
and equipment in the Real Estate that are required for the Lessee’s activities
permitted under this Agreement.

 

 

Section Three: Rent and Lease Term

 

 

3.00.

Rent.-

 

 

 

The Real Estate will be developed and delivered for Lessee’s use in two phases:
i) a four thousand square meter (4,000 m2) finished space; and ii) the remaining
area of one thousand nine hundred and forty square meters (1,940 m2) will be
delivered as a cold-shell space. Pursuant to such phased construction rent will
be set as follows: (a) Finished space.- The applicable rent for the finished
space will be ten Dollars and twenty five cents (US$10.25) per square meter.
During the first twelve (12) months following the Effective Date, Lessee shall
thus, pay a monthly rent of forty one thousand Dollars, (US$ 41,000.00) for the
finished space. (b) Cold-shell space.- The applicable rent for the cold-shell
space will be four Dollars and seventy five cents ($4.75) per square meter.
During the first twelve (12) months following the Effective Date, Lessee shall
thus, pay a monthly rent of nine thousand five hundred Dollars, (US$ 9,500.00)
for the cold-shell space. Collectively, finished and cold shell space applicable
rent payments will be referred to as the “Rent”.  Rent will be payable each
month in advance starting on the Effective Date and on the first day of each
month thereafter. Starting on the first day of the thirteenth (13th) month and
until the end of the lease term, the Rent paid by the Lessee shall be increased
by four percent (4%) annually, using as a basis for such increase the Rent paid
in the last month of every twelve (12) month period.

 

 

 

In addition to the foregoing Rent adjustments, as of the nineteenth month (19th)
after the Effective Date, and until the termination of this lease, rent for the
cold-shell space will be increased to the then in effect finished space
applicable rent, so that Rent for the total area of the Real Estate will be
based on the finished space per square meter rate.

 

 

 

Payments may be made in cash, check or electronic transfer to the Developer’s
account, but the payment method used as well as changes in the method from month
to month must be previously approved in writing by the Developer. When payment
is made via electronic transfer, the Lessee shall provide written evidence to
the Developer of the date on which the transfer was executed and such payment
shall be deemed made on the date on which the transfer is

4



--------------------------------------------------------------------------------

 

credited by the Developer’s bank.  All applicable transfer fees or bank charges
must be paid by the Lessee. For purposes of this Agreement, the Developer’s
address shall be the address where payments should be made.

 

 

 

In case of default by the Lessee of the obligation contained herein, it will
have a cure period to remedy the situation as described in section 6.01.

 

 

3.01

Term of the Lease.-

 

 

 

The lease shall commence on the Effective Date, and shall have a term of five
(5) years (the “Initial Term”). The Initial Term shall be automatically extended
thereafter for equal periods (each of which shall be an “Extension”) unless one
of the Parties refuses to extend the Initial Term, or any subsequent Extension
in accordance with this clause. In such event the Party that refuses to extend
the term is required to provide the other Parties with written notice of their
intention at least six (6) months prior to the expiration date of the Initial
Term or Extension then in effect.

 

 

3.02

Legal Effect of the Agreement.-

 

 

 

The Agreement’s legal effects regarding the use and enjoyment rights of the
Lessee, as well as its obligations as Park tenant, shall commence on the
Effective Date. The Lessee is entitled to initiate the construction of the
improvements as of the Date of Execution.

 

 

3.03

Delays Attributable to the Developer.-

 

 

 

The Developer shall deliver the Real Estate on September 1st, 2003 (“Date of
Delivery”). If a delay in the Date of Delivery occurs for causes attributable to
the Developer, its contractors, agents or employees, the Developer shall pay the
Lessee damages in an amount equivalent to a one-day of Rent per calendar day of
delay (the “Indemnification Amount”), which shall be calculated by dividing the
Rent in effect for the twelve months following the Effective Date in accordance
with section 3.00 of this Agreement by thirty.

 

 

 

The Lessee acknowledges that in accordance with article seven hundred and five
of the Civil Code of Costa Rica, the Indemnification Amount shall constitute the
sole compensation and remedy for damages or losses suffered by the Lessee due to
delays. Therefore, the Lessee expressly waives and relinquishes any right it may
have, either under this Agreement or under the laws of the Republic of Costa
Rica, to collect losses, damages, penalties, expenses, disbursements or amounts,
including but not limited to legal fees or expenses, different from the
Indemnification Amount, resulting or arising directly or indirectly from the
Developer’s failure to reach the Effective Date.

 

 

 

The Indemnification Amount shall be payable by the Developer to the Lessee in
twelve installments and by means of deducting a twelfth of the amount in each

5



--------------------------------------------------------------------------------

 

of the first twelve monthly Rent payments. The Lessee further agrees that it
shall not file or pursue any claim, lawsuit or action against the Developer or
attempt to collect any losses, damages, penalties, expenses, disbursements or
amounts, including but not limited to legal fees or expenses, if due to force
majeure, acts of God or another causes not attributable to the Developer, the
Developer’s fails to reach the Effective Date.

 

 

3.04

Security Deposit.-

 

 

 

The Lessee shall provide to Developer a security deposit equivalent to three
months Rent (the “Deposit”), an amount equal to one hundred and fifty thousand
six hundred and forty five Dollars (US$ 150,645.00). The existing Lessee’s
security deposit for the facilities it currently occupies in Global Park in the
amount of sixty four thousand four hundred and forty Dollars (US$ 64,440.00)
will be applicable as part of the security deposit. Thus, upon closing, the
total security Deposit payment upon execution of this Agreement shall therefore
be eighty six thousand two hundred and five dollars (US$ 86,205.00).

 

 

 

Pursuant to the Rent adjustment described in Section 3.00 regarding the
cold-shell space starting on the nineteenth month after the Date of Execution,
the Lessee shall provide Developer the funds necessary to adjust the security
deposit to three months of the then applicable Rent.

 

 

 

The Deposit shall serve as a guarantee to cover the payment of outstanding
services, repairs and any other obligation derived from this Agreement, to the
Developer’s satisfaction. The Developer shall have the right, but not the
obligation, to use the Deposit to settle outstanding Rent payments. If all or
part of the Deposit were used by the Developer for any of the aforementioned
items, the Lessee shall an obligation to reinstate the used amount within the
five (5) calendar days following notice of its use by the Developer, unless such
use is made upon termination of the lease, in which case the outstanding
balance, if any, shall be returned by the Developer to the Lessee in the sixty
(60) days following the date on which this Agreement is terminated. The Deposit
shall not bear any interest for the benefit of the Lessee.

 

 

Section Four: Lessee’s Rights and Obligations

 

 

4.00

Restrictions of the Real Estate.-

 

 

 

The Lessee: (a) shall not use the Real Estate for activities different from
those within the permitted use of the Real Estate without the prior written
authorization of the Developer; (b) shall not carry out, within the Real Estate,
any type of activity that produces noises, smells or disturbing activities to
other occupants of Global Park or other neighbors of the area where the Real
Estate is located; (c) accepts that the activities performed in the Real Estate
shall not produce emanations that can adversely affect the environment or
people’s health; (d) shall not use the Real Estate for the storage of flammable
or dangerous substances, materials or chemicals unless such substances,
materials

6



--------------------------------------------------------------------------------

 

or chemicals are used in their manufacturing operations. Should this happen the
Lessee must communicate such circumstance, including a list describing such
items, in writing to the Developer. The substances, materials or chemicals
should be properly stored, used and handled in accordance with the applicable
laws, regulations and any other safety provisions. In case of default by the
Lessee of the obligations contained herein, it will have a cure period to amend
the situation as described under section 6.01.

 

 

4.01

Park Regulation.-

 

 

 

The Lessee shall respect at all times the Park’s Internal Regulations, in its
current text and as it may be amended and restated in the future. Said
regulations, which the Lessee is aware of and accepts, are attached hereto as
Exhibit Two. The Developer herein acknowledges that the provisions of the Park’s
Internal Regulations does not contravene the terms and conditions herein
established in this Agreement.

 

 

4.02

Repairs and improvements.-

 

 

 

The Developer shall be obligated to provide for the maintenance, at its expense,
of the Real Estate in general including but not limited to the structural
elements, exterior pluvial and sewage water systems, as well as all other
maintenance or repairs derived from the normal wear and tear of the Real Estate.
In addition, the Lessee will be entitled to require Developer to make reasonable
improvements to the Real Estate, for up to a total overall amount of Two Hundred
and Eighty Six Thousand Dollars (US$ 286,000), to compensate the improvements
covered by Lessee in the facilities currently being occupied by Lessee at the
Exactus Building within Global Park.

 

 

 

Any damages or repairs caused or generated by the Lessee’s negligence or willful
misconduct shall run at the Lessee’s expense, as well as all of the secondary
elements added to the Real Estate on behalf of the Lessee. Without prejudice to
the above, the Lessee shall not, without the prior written consent of the
Developer, make changes or adjustments to the Real Estate, even if related to
indoor or outdoor maintenance works. It shall not be necessary to obtain prior
consent from the Developer to make indoor changes, adjustments or maintenance
works whenever these do not affect the Real Estate’s structure or are not
permanently affixed to it. If authorization is received, all investments, non
removable improvements or the improvement that once removed may cause damage to
the Real Estate, shall be for the benefit of the Developer, without giving rise
to the Lessee requesting a deduction in the Rent or an economic compensation for
these upon termination of the lease.

 

 

4.03

Responsibility for damages.-

 

 

 

The Lessee shall be liable for any damage or loss incurred to or suffered by the
Real Estate, which is caused by or attributable to its employees, officers
and/or agents, or by third parties or clients that visit or use the Real Estate.

7



--------------------------------------------------------------------------------

 

Furthermore, it shall be responsible for the damages caused, by any of the
aforementioned individuals, to common areas of the Park. Any form of damage
caused by the Lessee, or any of the aforementioned individuals in this clause,
shall be repaired by the Lessee, at its own expense, without the right to demand
from the Developer a reimbursement or cost deduction from the lease. Repairs
shall be initiated within a term no greater than eight calendar days, except in
cases of emergency, whereby they should be fixed immediately, allowing the
Lessee to hire the workers it deems suitable. Prior to making the repairs, it
shall have the approval in writing of the Developer, which shall not be
unreasonably withheld, with regards to quality and work opportunity. In such
cases, the Developer must respond within the following twenty-four hours
following the receipt of a written communication by the Lessee. Should the
Developer not respond within the aforementioned time frame, the authorization
will not be deemed granted, but the eight (8) day period will not begin until
the day after an affirmative response is rendered by the Developer. If repair
works have not been performed in the aforementioned term, the Developer shall
notify the Lessee of said noncompliance and it shall provide to the Lessee a
cure period of eight calendar days (“Cure Period”) to initiate the repairs. If
the Lessee does not initiate the repairs within the Cure Period, the Developer
can request the termination of the Agreement due to non-fulfillment and is fully
authorized to deduct from the Deposit the necessary amount for repairs, and
perform them on behalf of the Lessee. By virtue of this clause, the Lessee’s
liability is comprehensive and includes any violation acts to the legal system,
may these be civil, labor, environmental, health-related or any other sector,
even when these acts are not subjected to an economic compensation. In case of
default by the Lessee of the obligation contained herein, it will have a cure
period to amend the situation as described under section 6.01.

 

 

4.04

Accidents.-

 

 

 

The Developer or the Lessor shall not have any civil, criminal, labor or any
other type of liability, for damages or losses suffered by the Lessee or third
parties, including but not limited to, business losses or lost profits, whenever
such losses or damages are motivated or occurred as a consequence of accidents,
property damage, personal injury or wrongful death caused by or attributable to
the Lessee its employees, officers and/or agents, their negligence or fault, as
well as due to force majeure. Except for Developer’s gross negligence or willful
misconduct, the Lessee shall indemnify and hold harmless the Developer and the
Lessor, and their respective employees, officers and/or agents, from and against
any loss, liabilities, damages, penalties, claims, suits, costs, expenses and
disbursements, including attorney’s fees, imposed on, incurred by or asserted
against the Developer or the Lessor, arising out of accidents, property damage,
personal injury or wrongful death caused by or attributable to the Lessee its
employees, officers and/or agents, their negligence or fault, as well as due to
force majeure.

 

 

4.05

Subleasing and Assignment of Rights.-

8



--------------------------------------------------------------------------------

 

The Lessee shall not assign or in any way dispose of all or any part of its
rights or obligations under this Agreement or enter into any sublease of all or
any part of the Real Estate without the prior written consent of Lessor and the
Developer. The Parties hereby agree, that the Lessor can assign totally or
partially its rights under this Agreement to Scotiabank de Costa Rica, S.A., or
any other third party interested in compliance with the terms and conditions of
the Trust Agreement. The assignment hereby authorized does not affect the
validity or the effectiveness of this Agreement. The Lessor and the Developer
herein acknowledge that the provisions set forth in the Trust Agreement do not
contravene the terms and conditions of this Lease Agreement, all in accordance
with Article twenty-four of the Urban and Sub-urban Lease Act in effect.

 

 

4.06

Laws, Regulations, Permitting.-

 

 

 

Lessee shall comply with all laws, regulations and orders of any governmental
branch or agency which relate to the use of the Real Estate or the operation of
its trade or business in the Real Estate, and shall use the Real Estate in the
regular course of its business only, within its normal capacity.. The Lessee
shall be responsible for the application, processing and acquisition of all
permits necessary for the operation of its trade or business, or any other
activities performed within the Real Estate.

 

 

 

In the event that the Developer authorizes the execution of refurbishing or
improvements on the Real Estate, the Lessee shall assume the costs for the
permits, authorizations and other necessary approval or consent for their
execution and completion. The Developer shall cooperate with the Lessee in the
obtention of these permits or authorizations whenever its assistance is required
for this purpose. In case of default by the Lessee of the obligation contained
herein, it will have a cure period to amend the situation as described under
section 6.01.

 

 

4.07

Signage.-

 

 

 

The Lessee shall not place, or allow the placement, of signs or notices of any
type, in any exterior area of the building or common areas of the Park, other
than in the sites that are clearly designated by the Developer for these
purposes. Moreover, the Lessee shall comply with the signage specifications
included in the Park’s Internal Regulations or other applicable documents to the
Lessee by virtue of the present Agreement.

 

 

4.08

Notification of failures or accidents to the Developer.-

 

 

 

The Lessee shall be required to notify the Developer and the Lessor of those
failures or accidents occurred in the Real Estate that may generate civil,
criminal or tort liability, directly or indirectly, to the Developer and/or
Lessor. The notice of said failures or accidents should be made by the Lessee
within the ensuing twenty-four hours of its knowledge. The notification to the
Developer shall not

9



--------------------------------------------------------------------------------

 

allow it assume more responsibilities than those specifically stated in the
Agreement herein under its charge or that result of legal imperative.

 

 

4.09

Compliance with the laws and applicable norms.-

 

 

 

The Lessee must comply with and execute, whenever the case, the provisions of
any norms, ordinances, rules, orders, acts, regulations and requirements of the
legal system in effect applicable to the Real Estate or the activities the
Lessee shall perform in it. The Lessee shall exclusively bear all expenses
resulting from the compliance with the judicial system in effect.

 

 

4.10

Prohibition of Obstruction of Common Areas.-

 

 

 

The obstruction of common areas of the Business Park with equipment, vehicles,
machinery, raw material or any other goods owned by the Lessee or his/her
contractors, employees, dependents or visitors, or any other person related with
him/her, is expressly prohibited. The Lessee must always supervise that common
areas are free from obstructions caused by any of the persons mentioned in this
clause. Particularly, the parking of vehicles owned by the Lessee’s personnel or
visitors in the main streets of the Park, is expressly prohibited. The Lessee
accepts to pay a twenty-dollar fine, plus the cost of the obstruction removal
resulting from the non-compliance with this provision. The amount corresponding
to the fine shall be charged in the rent corresponding to the next month.

 

 

4.11

Prohibition of Obstruction of Transit Areas.-

 

 

 

Sidewalks, entrances, passageways, elevators, stairs, lobbies and other common
transit areas may not be obstructed, used or occupied differently for the
entrance or exit of machinery, material, equipment, vehicles or persons,
depending on the case, related with the activities developed by the Lessee. The
Lessee must guarantee the compliance with this obligation on the part of his/her
representatives, contractors, employees, dependents, visitors and other related
people.

 

 

4.12

Delays in the Rendering of Services.-

 

 

 

The eventual delay for just cause, understood as “force majeure” or acts of God
(“caso fortuito o fuerza mayor”) as defined by Costa Rican Civil Law, to grant a
service or perform an improvement, despite reasonable efforts, shall not be a
reason to exempt the Lessee from the obligation to pay the price of the lease or
any other obligation herein established, unless this Agreement or the applicable
legislation in effect expressly disposes so.

10



--------------------------------------------------------------------------------

 

The delay on services due to other circumstances, shall be communicated by
Lessee to the Developer. Upon such notice the Developer shall have a forty-eight
(48) hour cure period to remedy any such delay. If within the cure period the
Developer fails to remedy such delay, the Lessee shall have the right to reduce
from the service fee the cost incurred by the Lessee to cover such service.

 

 

4.13

Transfer of Material, Machinery, or Heavy Equipment.-

 

 

 

The Lessee may not move any equipment, goods or heavy machinery in and outside
the building without the suitable means to avoid damaging of the constructions
located in the Real Estate, and it must be done in coordination with the
Developer. Any damage resulting from the removal or relocation of the goods
mentioned in this clause must be repaired by the Lessee pursuant to the terms
established in clauses 4.03 and 4.14 of the present Agreement.

 

 

4.14

Maintenance.-

 

 

 

The Developer shall bear the cost of maintaining the structure of the
constructions located in the Real Estate (exterior walls), as well as the
exterior rain water or sewage systems, as long as the Lessee uses them
appropriately, in accordance with the technical specifications they were
constructed with, as well as any other expense or repair corresponding to the
General Urban and Suburban Lease Law in effect, and Section 4.02. The Lessee
shall bear the cost of any other repair such as broken glasses, burnt light
bulbs, gaskets and, generally, any service accessory or accessories incorporated
to the Real Estate, except for those generated by the normal wear and tear of
the Real Estate.

 

 

4.15

Compensation for Non-Compliance with the Obligations.-

 

 

 

The Lessee must compensate the Developer and/or the Lessor for all those costs,
expenses, responsibilities, losses, damages, trials, processes, fines,
penalties, complaints, and lawsuits, including the costs incurred by the
Developer and/or the Lessor resulting from the non-compliance on the part of the
Lessee with the obligations derived from the judicial system and this Agreement.

 

 

4.16

Other commitments

 

 

 

In addition, (a) the Lessee must execute simultaneously a service agreement with
the Developer under the terms and conditions currently in effect, and (b) the
Lessee shall remain as a free zone company.

11



--------------------------------------------------------------------------------

Section Five: Developer’s Rights and Obligations

 

5.01

Payment of Real Estate and Municipal Taxes.-

 

 

 

The Developer shall pay the applicable municipal and real estate taxes for the
Real Estate during the term this Agreement.

 

 

5.02

Inspection Right.-

 

 

 

The Lessor or the Developer reserves the right to visit the Real Estate any
moment, provided that it informs the Lessee at least twenty-four (24) hours in
advance. Inspections referred in this clause must be done by the Developer,
during Lessee’s working hours, through its officers or third parties hired to
that effect. Exceptionally, with prior authorization by the Lessee, inspections
may be carried out off the regular working hours.

 

 

5.03

Ownership of the Goods Left in the Real Estate.-

 

 

 

After fifteen working days of the termination date of the present agreement, for
any cause imputable or not to the Lessee, or in case of eviction for
non-compliance with the payment, any goods owned by the Lessee found inside the
Real Estate or in the common areas of the Park shall be considered abandoned by
the Lessee. Therefore, the Developer may take possession of the same. The Lessee
resigns as of this moment any right to complain related with such circumstance.

 

 

5.04

Showing of Facilities.-

 

 

 

If any of the Parties notifies the other Party of its intent to not extend the
term of this Agreement as established in section 3.01, the Developer shall have
the right to show the Real Estate to people interested in leasing it, during the
last six months of the Initial Term or Extension then in effect. The visits to
show the Real Estate must be scheduled by the Developer within Lessee’s working
hours, with a previous oral communication to the Lessee.

 

 

5.05

Entry Right on the part of the Developer to Repair Damages.-

 

 

 

The Developer, its employees or contractors, shall have the right to enter the
Real Estate in order to make repairs that might correspond to it, in accordance
with this Agreement and the legislation in effect. Nevertheless, the Developer
must previously coordinate with the Lessee the time in which such repairs shall
take place, trying as far as possible, and pursuant to the particularities of
the repair, that its execution must be done on the less prejudicial moment for
the normal functioning of the Lessee’s activities. Except for emergency
situations where immediate repairs are necessary to preserve the integrity of
the Real Estate, Developer shall coordinate with Lessee and agree on a timeframe
for any such visits to the Real Estate to make any required repairs.
Furthermore, Lessee

12



--------------------------------------------------------------------------------

 

shall have the right to escort and supervise any visitors to the Real Estate for
the purposes described in this Section, except for emergency situations.

 

 

5.06

Right of Sale of the Real Estate.-

 

 

 

The Lessor shall have the right to sell the Real Estate to an interested third
party during the term of this Agreement, and the third party must respect all
the terms and conditions herein established.

 

 

5.07

Release of liability in case of accidents.-

 

 

 

The Lessee releases the Developer and the Lessor from any responsibility for any
accidents resulting from electricity, flood, gas or any other phenomena
resulting or not from the Real Estate usage, unless such were caused by the
gross negligence or willful misconduct of the Developer.

 

 

5.08

Release of liability in case of robbery or theft.-

 

 

 

The Lessee discharges the Developer and the Lessor from any responsibility for
robbery or theft in the Real Estate, unless the same was caused by negligence or
imprudence or willful misconduct, as defined under the Civil Code of the
Republic of Costa Rica, on the part of the Developer or the security company
contracted by the Developer.

 

 

5.09

Non waiver of rights.-

 

 

 

The circumstance that the Developer or the Lessor does not demand the compliance
with any of the terms and conditions herein established, may not be considered
as a waiver to the rights and actions granted by means of the present Agreement
or the legislation applicable to the case.

 

 

5.10

Non-compliance on the part of the Lessee.-

 

 

 

The lack of payment within the first ten natural days of the rent or any other
payment responsibilities of the Lessee or the non-compliance with any of the
clauses stated under clause 6.01 shall give reasons to consider the Lease
Agreement as terminated and eviction action shall proceed, in which case the
Lessee must recognize the damages it might have caused and the cost of any
eventual judicial actions subject to applicable law.

 

 

5.11

Insurance.-

 

 

 

The Lessee shall have All Risk insurance to protect the goods of his/her
property inside the offices. The Developer, on the other hand, shall have All
Risk insurance that includes the coverage against earthquake, fire and any other

13



--------------------------------------------------------------------------------

 

damage resulting from nature to protect the Real Estate and other related civil
works. Both, the Developer as well as the Lessee, shall maintain their insurance
at replacement values. In such insurance, there shall not be a subrogation right
on the part of the insurers against the Developer or Lessee, as long as this is
acceptable for the INS or the corresponding insuring entity. Neither the
Developer, the Lessor nor the Lessee shall cover the deductibles of the other
party, in case of loss.

 

 

5.12

Additional Parking Space.-

 

 

 

Should the Lessee require a number of parking spaces in addition to the number
of parking space made available to the Lessee, the Developer will verify if such
number of parking spaces is available. Should the Developer determine that the
parking spaces are available, then it will proceed to award them to the Lessee.
The Developer will charge forty Dollars (US$40.00) per month for each additional
parking space granted.

 

 

5.13

Vote of the Developer in the Joint Tenants.-

 

 

 

The Developer hereby acknowledges and guarantees that it will vote negative in
the condominium meeting regarding any issues or proposals that may have an
adverse effect on the Lessee’s ability to use the Real Estate for its stated
purpose under clause 2.01. Prior to the joint tenant meeting, the Developer
shall communicate to the Lessee the content of the agenda to be known in the
meeting. The Lessee shall communicate its decision to the Developer within the
following two natural days if an issue included in the agenda produces an
adverse effect. In case the Lessee does not notify in writing within the two-day
term to the Developer, the Developer shall consider that the content of the
agenda is approved by the Lessee, and that no adverse effect is considered in
the agenda.

 

 

Section Six: Termination of the Agreement

 

 

6.00

Moment of Termination.-

 

 

 

The Lessee shall remain obligated to pay the corresponding lease as long as it
does not return the Real Estate’s keys in the same domicile indicated for the
payment, even if it has vacated the same.

 

 

6.01

Termination in advance on the part of the Lessor and the Developer.-

 

 

 

The Lessor and the Developer may terminate the present Agreement at any moment
due to non-compliance on the part of the Lessee with the obligations established
on clauses 3.00, 4.00, 4.03, 4.06, and 4.10 or any other cause expressly
authorized by the legislation in effect (“Events of Default”). Once the
Developer detects an Event of Default, it will communicate so in writing to the

14



--------------------------------------------------------------------------------

 

Lessee. The Lessee will have ten (10) calendar days (“Cure Period”) subsequent
to the receipt of the communication to remedy the situation that is causing the
Event of Default. If the Lessee does not amend the situation during the Cure
Period or gives a satisfactory response to the Developer, at least requesting an
extension of the Cure Period, and if it is unreasonable, the Lessor and the
Developer will be entitled to terminate this Agreement with responsibility for
the Lessee and the Developer will recover from them a satisfactory
indemnification in accordance with clause 6.02.

 

 

6.02

Termination in advance on the part of the Lessee.-

 

 

 

In case the Lessee wishes to terminate in advance the present Agreement, it must
give a prior notice in writing to the Lessor and to the Developer with six
months in advance of the expected termination date, pursuant to the following
terms and conditions: If the Lessee wishes to vacate the Real Estate at any
moment before the completion of the lease term, the Lessee shall pay as a
penalty for early termination a sum equal to one year rent, at the then current
monthly rental fee. Additionally, the Developer will be entitled to retain the
Deposit without any objection by the Lessee. Should the Lessee intend to vacate
the Real Estate at any moment after the third year of contractual relationship,
the Lessee will communicate in writing to the Lessor and to the Developer at
least six months before the termination date. As sole compensation for such
termination, the Developer will be entitled to retain the full amount of the
Deposit.

 

 

Section Seven: Final and Miscellaneous Provisions

 

 

7.00

Communications and Notices.-

 

 

 

Any notice that the Parties are required to make in accordance with this
Agreement, shall be made in writing by means of a personal delivery or any other
written means, in which the remission and reception date are irrefutably
recorded, and sent to the following addresses and during office hours:

 

 

 

a) To the Lessor:

At Forum Business Center, Próspero Fernández Highway, Santa Ana, Costa Rica.
Attention: Luis Manuel Castro Ventura
Fax number. (506) 204-3141

 

b) to the Developer:

At the administrative offices of Global Park, located in La Aurora de Heredia,
to the attention of Carlos Wong. Fax number (506) 209-5960.

 

c) To the Lessee

At the Exactus Building second floor, Global Park, located in la Aurora de
Heredia, to the attention of General Telephone number: (408) 470-1116

15



--------------------------------------------------------------------------------

 

 

Fax number: (408) 470-1250. with copy to Bufete Odio & Raven, to the attention
of Alberto Raven Odio or Alfonso Videche, Fax number (506) 253-1735 in

 

 

7.01

Governing Law and Dispute Resolution.-

 

 

 

This Agreement shall be interpreted and governed in general by the laws of the
Republic of Costa Rica and in particular by the General Urban and Suburban Lease
Law in effect in Costa Rica.

 

 

 

According to the Law “Ley sobre Resolución Alterna de Conflictos y Promoción de
la Paz Social” No. 8828, approved on December 4th., 1998 and published on
January 14th, 1998 in the Official Newspaper “La Gaceta” , particularly but not
limited to article 22, it is accepted by the Parties that this Agreement shall
be interpreted and governed by the laws of the Republic of Costa Rica.

 

 

 

Any dispute or claim (“The Dispute”) with respect to the validity, construction
or enforceability of this Agreement or arising out of or in relation to this
Agreement, or for the breach hereof shall be initially resolved by the Parties
in good faith within 30 Days (“the Initial Period”) from the day of notice by
any of the Parties to the other Party as to the existence of a dispute or claim.
If the Parties are unable to settle The Dispute within the period of time
indicated before, the Dispute shall be finally settled by arbitration in Costa
Rica by three arbitrators selected in accordance with the commercial arbitration
rules of the Conciliation and Arbitration Chamber of the Costa Rican Chamber of
Commerce. All rules of the Conciliation and Arbitration Chamber of the Costa
Rican Chamber of Commerce shall apply to the arbitration and the arbitration
process and for purposes of article 19 of Law 8828 it is agreed that, under such
Law, the arbitration shall be considered an arbitration of law. The arbitrators
should decided which party should be liable for the payment of all costs,
expenses and fees related to the arbitration. Any such arbitration shall be
conducted in the Spanish language.

 

 

 

The arbitration award shall be well founded, in writing and shall be final and
unapealable, with the exemption of the revision and nullity appeals, according
to the rules of the Costa Rican Chamber of Commerce.

 

 

7.02

Amendments to the Agreement.-

 

 

 

Any agreed modifications to the present Agreement must be done in writing and
signed by the Parties. This clause shall be of special application for anything
related with the lease price and its form of payment; therefore, no modification
may be alleged, unless the previous procedure is followed.

16



--------------------------------------------------------------------------------

7.03

Estimation.-

 

 

 

The present Agreement is estimated in the sum of fifty thousand five hundred
Dollars (US$ 50,500).

 

 

7.04

Notarization.-

 

 

 

The Parties authorize reciprocally to notarize the present lease agreement;
nevertheless, the other party must receive a copy of the respective testimony.

 

 

7.05

Vested Rights.-

 

 

 

The Lessee recognizes that the present Agreement shall not create any right of
use in his/her favor, or any equivalent one in virtue of which the eventual
increase in the commercial value of the real estate shall be recognized for its
use or occupation, and that in case such rights ever arose in reason of the
legal applicable disposition or commercial practice, he/she transfers it, as of
now, to the Lessor in the sum of one dollar, legal currency of the United States
of America. The Lessee recognizes that this provision is essential to concrete
the intention on the part of the Lessor to subscribe the present Agreement.

 

 

7.06

Headings.-

 

 

 

The tiles used as headings for each clause and chapter of this Agreement are
introduced to ease its reading and shall not be considered as part of the text
thereof, to interpret its contents.

 

 

7.07

Incorporation of Exhibits.-

 

 

 

The Exhibits identified in this Agreement are incorporated herein by reference
and made a part hereof.

 

 

7.08

Survival.-

 

 

 

All indemnities contained in any section of this Agreement shall survive the
expiration or other termination of this Agreement with respect to acts or events
occurring or alleged to occur during the term of this agreement and are
expressly made for the benefit of, and shall be enforceable by any or all of the
indemnified Parties.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on [as of]
the date first above written.

(SIGNATURE PAGE FOLLOWS)

17



--------------------------------------------------------------------------------

By/

/s/  [ILLEGIBLE]

 

 

--------------------------------------------------------------------------------

 

 

KPMG Fides (Costa Rica), S.A. -Lessor

 

 

 

 

By/

/s/  [ILLEGIBLE]

 

 

--------------------------------------------------------------------------------

 

 

Lessee-Align Technologies de Costa Rica, S.R.L.

 

 

 

 

By/

/s/  [ILLEGIBLE]

 

 

--------------------------------------------------------------------------------

 

 

Lessee- Align Technologies de Costa Rica, S.R.L.

 

 

 

 

By/

/s/  [ILLEGIBLE]

 

 

--------------------------------------------------------------------------------

 

 

Global Park, S.A.
Developer

 

18



--------------------------------------------------------------------------------

EXHIBIT LIST

Exhibit One

Conditions and characteristics of the Real Estate

 

 

Exhibit Two

Condominium Bylaws

 

 

Exhibit Three

Waste Water Treatment Plant Regulations

19



--------------------------------------------------------------------------------

Exhibit One

 

Conditions and Characteristics of the Real Estate



--------------------------------------------------------------------------------

 

[Building At Global Park Appears Here]



--------------------------------------------------------------------------------

[LETTERHEAD OF ZÜRCHER ARQUITECTOS S.A.]

 

GENERAL DESCRIPTION PROJECT:    A L I G N

 

The building is located at GLOBAL PARK in La Aurora, Heredia, Lot #10. The
building is basically a pre-cast concrete structure that holds in the inside a
mezzanine for corporate offices. The measurements of the building are 87 meters
by 60 meters between axis with a free corner that define the main accesses,
located at north east part of the building. It has a reception module that
allows the visitor to access the production area, human resource department and
administrative offices (second floor). It has 45 parking spaces on the front
with one main vehicle entrance and exit on the same area (principal elevation).

 

It has an employee entrance that goes directly to lockers and bathrooms and then
into the workstations. For the production area (926 workstations) it has
bathrooms for women (12 toilets, 10 sinks) and for men (6 toilets, 6 urinals, 10
sinks). These are divided in two modules: one on east side and the other west
side. It has 2 meeting rooms for 10 people each one, a facility storage, IT
storage, IDF storage and 2 emergency exits one located on the south elevation
and the other on west elevation.

 

The workstation module has a dimension of .70 cm x 1.20 cm each one and they are
combine in groups of 20 creating an island that is separated from the next one
with 2 meters walkway.

 

Under the mezzanine there is a cafeteria to hold 175 seats inside (a/c) and 36
seats in an outdoorroofed terrace, another bathroom facility that holds 8
toilets, 7 sinks for women and 5 toilets, 3 urinals and 7 sinks for men, 2
meeting rooms for 10 people each, telecom room and the human resource
department.

 

This first floor has a total area of 5211 m2.

 

SECOND LEVEL

 

On the second level, we have the Administrative offices which includes:
Reception, 5 meeting rooms (one of them for 25 people), 2 bathrooms for women, 2
bathrooms for men (2 toilet, 2 sinks each one), a copy and paper station, 11
private offices, telecom room storage, file room, janitorial-supplies, 18
workstations and a training room with a capacity of 80 seats which can be also
used as 2 more meeting rooms. On the west part of the mezzanine it will have a
staircase that will connect in a more internal way the first floor with the
second.



--------------------------------------------------------------------------------

[LETTERHEAD OF ZÜRCHER ARQUITECTOS S.A.]

 

MATERIALS

 

The structure of the mezzanine will be a precast concrete element (columns and
slab). All the partitions and ceiling will be on gypsum and some areas will also
have drop ceiling, carpet floor with an exception of the bathroom area that will
have ceramic tile. The doors in general will be on MDF material. There will be
windows on both sides of the mezzanine one of them will be more like an internal
elevation looking from the production area (first level). This mezzanine is
inside the big “shell” (main building). The main building is also a pre-cast
concrete structure with a height of 6.5 mup to the lowest roof beam. It’s
basically combination of .40 x .40 cm concrete columns and 2.42 vertical and
horizontal concrete panels (skin). It will have an insulated roof system that is
made of two layers of galvanized iron and 2 inches of insulation. The floor of
the production area will be on carpet. There will be exposed elements such as
ducts, lighting, voice and data cable, and power lines running through the roof
structure and then connected to each workstation island.



--------------------------------------------------------------------------------

Exhibit Two

 

Condominium Bylaws



--------------------------------------------------------------------------------

TWELFTH: CONDOMINIUM AND MANAGEMENT BYLAWS: In compliance with Articles
Thirty-Three and Thirty-Four of THE LAW, the Condominium and Management Bylaws
of CONDOMINIO GLOBAL are constituted, which shall regulate the relations of the
condominium owners: DEFINITIONS. The following words will be understood, for all
of the purposes of this Bylaws, according to their respective definitions, to
whit: ADMINISTRATOR: The individual or corporation named to exercise the
management of the Condominium according to the procedures described in this
Bylaw; SHARED AREAS OR ELEMENTS: Shared elements should be understood as all
those zones that are set aside for shared use and enjoyment, within which we can
mention the following, without restriction: green areas, spaces set aside for
pedestrian circulation, sidewalks, streets, access ways, surveillance posts,
electrical substations, water reservoir tank, drinking water systems, fire
extinguisher systems, treatment plant, pump station, control booth, as well as
those which are stipulated as such by Law, the building blueprints and the
Condominium deed of constitution; RESTRICTED USE SHARED AREA: These will be
those shared areas that the Condominium Owners’ General Meeting shall determine
by a vote of two-thirds of the total value of the Condominium, which shall be
used only by one or multiple specific joint owners as a result of their
industrial or commercial operational needs within the Condominium, resulting
from the location of the shared area or because of any circumstance which in the
judgment of the Owner’s General Meeting justifies that the use and enjoyment of
the shared area be restricted to one or several specific joint owners, either
through a direct request made to the Meeting or because the Meeting so decides.
BUILDING COMMITTEE: The official body designated by the Condominium Owners’
General Meeting to approve, inspect and regulate construction within the
Condominium and within its subsidiary areas and the Independent Condominiums,

 

Page 1 of 50



--------------------------------------------------------------------------------

which shall ensure compliance with the architectural, urban, building,
structural, esthetic and landscape standards of the Condominium and the
Independent Condominiums, over which it shall also exercise all of its
attributes. THE CONDOMINIUM: Condominio Global. INDEPENDENT CONDOMINIUM: That
which shall be formed by subjecting each subsidiary property of Condominio
Global to the Condominium Property System. The independent condominium bylaw
will be subject to the stipulations of the Condominio Global Bylaw, and to the
Building Bylaw, and will be subject to the Building Committee of Condominio
Global. CONDOMINIUM JOINT OWNERS: These are the individuals or companies,
who/which reside in the Condominium or not, which hold property title over the
subsidiary properties of the Condominium. In the case in which the subsidiary
property is at the same time the parent property of an independent condominium,
such condominium will be considered a joint owner of Condominio Global and shall
participate in the Meetings and voting of Condominio Global under one single
representation which shall have one single opinion and orientation to vote in
regard to the matters that are heard in each Meeting. ORDINARY AND EXTRAORDINARY
MAINTENANCE FEE: A proportional part of the general expenses that the joint
owners are obligated to cancel and which shall be set according to the square
meters of developed private area in each subsidiary property, i.e., the
developed private area within the Condominium’s property coefficient in relation
to the Condominium’s total area. There shall be no obligation to pay neither an
ordinary nor an extraordinary maintenance fee for undeveloped private areas.
EXECUTIVES: Administrators, legal representatives and corporate executives in
general who are installed in the Condominium. SUBSIDIARY PROPERTY: Each one of
the lots that make up the Condominium, duly identified by a Lot number, and
which shall be subject to different stages of development, all of which
constitute the private areas of the Condominium.

 

Page 2 of 50



--------------------------------------------------------------------------------

SHARED EXPENSES: Shared expenses will be understood to be those which refer to
the management and maintenance of the Condominium which the joint owners are
obligated to contribute to in a manner which is proportional to the percentage
of their private property with regard to the overall value of the Condominium,
i.e., the percentage that corresponds to their property within the stated total
value. Shared expenses are those which are established by Law, the collection of
solid wastes, security, shared area maintenance, as well as those expenses which
are specified by the Condominium Meeting by recommendation of Condominium
Management in compliance with its obligations. LAW: The Regulating Law of
Condominium Property, Law Number seven thousand nine hundred thirty-three of
November Twenty-Five, Nineteen Ninety-Nine, and its reforms. ADMINISTRATIVE
STAFF: Individuals in general who render personal services to the companies
which are installed in the Condominium or to the Administrator thereof. PROPERTY
OF THE CONDOMINIUM: This is understood to be all of the area described in the
Deed of Constitution of the Condominium which subjects said area to the
Condominium Property System, including all of the corresponding improvements and
entitlements thereto. SERVICE PROVIDER: The individual or company which the
Administrator of the Condominium will be empowered to hire to provide the
general services that the joint owners pay through their maintenance fee. BYLAW:
The current Condominium and Management Bylaw of Condominio Global. BUILDING
CODE: The Code will be established by the Building Committee for the approval,
inspection and regulation of construction within the Condominium, within its
subsidiary properties and Independent condominiums, and shall specify and
develop the architectural, urban, construction, structural, esthetic and
landscaping standards for the Condominium and the Independent Condominiums.
AFFILIATED SUBSIDIARY: The subsidiary properties of the Independent
Condominiums.

 

Page 3 of 50



--------------------------------------------------------------------------------

[Floor Plan Appears Here]



--------------------------------------------------------------------------------

[Floor Plan Appears Here]



--------------------------------------------------------------------------------

WORKERS:  Individuals in general who render personal service to the companies installed in the Condominium. VISITORS:  These
are people who visit the Condominium for any reason, either invited by
Management or by the joint owners, lessees, occupants or holders, under any
title, or those people who work doing repairs, maintenance, construction,
cleaning, or who simply visit, or people looking for work, with the exception of
the administrative personnel and executives and workers of the companies which
are installed in the Condominium. FIRST CHAPTER:  SCOPE AND TERM:  FIRST
ARTICLE: General obligatory nature: This Condominium and Management Bylaw is
obligatory on all the joint owners, lessees, occupants or holders under any
title derived from the property in condominium, as well as any visitors to whom
it may apply. Also, it will be obligatory on the successors of those rights or
people who are entitled thereto under any title, lessees or subleases, as well
as anybody, either individual or corporation, who under private contract or
court ruling should acquire the property, possession thereof, the use and
enjoyment of any of the subsidiary properties resulting from the Condominium,
which shall be governed by Law, as well as the terms and conditions of the Deed
of Constitution of the Condominium. Condominio Global is planned in such manner
that each one of its subsidiary properties may be constructed and subjected to
different stages of development which shall be independent one from others, each
of which subsidiary properties shall be capable of being converted into the
parent property of an independent condominium, without thereby losing its nature
as a subsidiary property to the Condominium, in other words, all of the stages
of development will always be connected as part of a general whole which shall
enjoy the same services and shared areas. Consequently, the bylaw of each one of
the independent condominiums which will be constituted by each of the subsidiary
properties shall be in complete harmony and uniformity with this Condominium and
Management Bylaw, which

 

Page 4 of 50



--------------------------------------------------------------------------------

shall be generally applied and abided by the Condominium, and its stipulations
shall prevail in the case of discrepancy, omission or confusion, over the
stipulations of the Condominium and Management Bylaw of the independent
condominiums that are constituted by each one of the subsidiary properties that
make up the Condominium, since they, even if they become the parent properties
of new independent condominiums, shall conserve their nature as subsidiary
properties to Condominio Global. SECOND ARTICLE: Irrevocability: Should there
exist any reserved private contract subscribed between the persons indicated in
the preceding article which in any manner modifies, alters, or revokes the legal
system established by Law and this Bylaw, it shall be found null for all
purposes and shall lack validity in regard to the joint owners of the
Condominium and in regard to third parties, as well as any stipulation of the
internal management regulation of each one of the independent condominiums which
may be constituted by the subsidiary properties of the Condominium which modify,
alter, revoke the stipulations of this Bylaw. Expressly excluded from this
provision are the documents that are mentioned in the Twenty-Ninth Article of
this Bylaw, which are acknowledged as valid and binding on all the joint owners.
THIRD ARTICLE: Reforms: This Bylaw shall be duly approved and enter in effect
from the moment in which the Condominium is registered in the Public Registry.
Any reform to this Bylaw, as well as the emission of new text shall correspond
solely and exclusively to the Condominium Owners’ General Meeting, by unanimous
decision of all the Condominium owners, according to the provision of Article
Twenty-Seven, Paragraph 5, of the Law. In accordance with the above, any reform
or draft of a new Bylaw must be verified by public deed and registered in the
Public Registry, if such procedure is possible. SECOND CHAPTER. PRIVATE ASSETS
AND SHARED ASSETS.—Private Assets: The Condominium consists of thirteen
subsidiary properties which are described as land for the

 

Page 5 of 50



--------------------------------------------------------------------------------

construction of office buildings, industrial or commercial units, and which make
up the private area of the Condominium. Each one of the subsidiary properties
has been identified by means of a lot number, as appears on the corresponding
blueprint as well as in the deed of constitution. The joint owners acquire,
together with the subsidiary or private assets, the right to use the shared
elements that are defined by Law and this Bylaw, as well as those entitlements
and obligations which are acknowledged and imposed by this Bylaw. In such manner
that each one of the joint owners may hold and derive from the entitlement that
they may have over the subsidiary property understood to be the private area,
the right to enjoy all of those elements of the Condominium that are stipulated
for shared use and are necessary for its existence and conservation. FIFTH
ARTICLE: Shared Assets: Shared assets will be understood to be civil
infrastructure works, such as: vehicular access ways and on-site concrete or
paved roads, sidewalks and gutters with their respective curbs, the rainwater
runoff system, sanitary waste system, drinking water system, power distribution
and exterior lighting grid, telephone and cable TV network, irrigation system,
waste water treatment plant, green zones and parks, master power control room,
water supply control room, surveiiiance and vehicular access control stations,
and perimeter fence, as well as any other urban development required according
to law in keeping with the type of industrial or commercial development to be
executed in the Condominium, as well as those set forth in Article Ten of the
Law. the Condominium expressly gives the right of way through the shared areas
to all government and local agencies that govern or regulate basic public
utilities, such as Empresa de Servicios Públicos de Heredia1 ESPH, in the case
of the private supplier of water and power service, the Costa Rican Institute of
Electricity ICE, Costa Rican Institute of Aqueducts

 

--------------------------------------------------------------------------------

1   TN—Heredia Public Utilities Company

 

Page 6 of 50



--------------------------------------------------------------------------------

and Sewers AyA, Radiográfica Costarricense S.A.2 RACSA, and any other data
communications or general services company of the Condominium which may have
been previously approved and contracted by Management or by the Condominium
Owners’ General Meeting to execute work necessary for the operation and
maintenance of the shared areas. Likewise and under Article Twenty-Seven of the
Law, shared assets will be those which are qualified as such by the Condominium
Owners’ General Meeting, even if they are not so by nature, or also those
originated out of the necessity, security, health, access, ornamentation and
conservation of the Condominium. SIXTH ARTICLE: The relationship between private
and shared assets: No joint owner may be limited in the rational use and
enjoyment of shared things, nor may any person allege entitlement to greater use
of those things because the percentage of ownership of a private area may exceed
that of other joint owners in accordance with the provisions of Law. The rights
of each joint owner in regard to shared things may not be pledged, encumbered,
attached, or transferred to separate dominion, as they are inherent property
rights of the subsidiary property and are consequently inseparable therefrom.
The pecuniary liability of the joint owner in regard to shared assets shall be
determined on the basis of the percentage of developed privately-owned area that
the owner’s subsidiary property represents with regard to the overall area of
the Condominium, and renouncement of the use and enjoyment of shared things, be
it express or implied, shall not relieve the joint owner from responsibility in
regard to the conservation and reconstruction of said assets, o even from the
payment of maintenance fees, together with any obligation derived from the
Condominium Property System, meaning that the joint owners’ liability in regard
to shared assets are inalienable. Those assets for shared use and enjoyment may
be subjected to leasing, prior agreement of the Condominium Owners’ General
Meeting by a vote

--------------------------------------------------------------------------------

2   TN—The local telecommunications company

 

Page 7 of 50



--------------------------------------------------------------------------------

which shall not represent less than two thirds of the total value of the
Condominium. SEVENTH ARTICLE: Use of shared assets: The owners are obligated to
ensure the due use of the shared assets of the Condominium, as well as to notify
the Administrator of any situation, fact or act which jeopardizes the security
and conservation of those assets. Each joint owner, lessee, occupant or holder,
or any individual or corporation which occupies a subsidiary property,
independently from the owner thereof, shall be responsible for damages caused to
shared things through fault or negligence, or by its tenants, employees,
salespeople, or visitors, and they will be liable to cover the costs incurred
for repairs, failing which the sanctions set forth herein will be applied. Also,
all of the joint owners, lessees, occupants and holders under any title shall
abstain from all acts, even within their own property, which impede or lessen
the efficiency of the operation or use of the shared areas. EIGHTH ARTICLE:
Improvements to shared assets and maintenance: Under Article Thirty of the Law,
the Administrator is responsible on behalf of the Condominium Owners’ General
Meeting for the care and surveillance of the shared assets and services, the
care and operation of the installations and general services, as well as of all
of the conservation processes of the Condominium. Furthermore, the Condominium
Owners’ General Meeting may set the corresponding guidelines for the
Administrator to perform his/her duties, and particularly regarding the care of
the shared assets. Improvements to the shared assets shall be approved in the
Condominium Owners’ General Meeting according to Article Fourteen of the Law in
the following manner: a) Necessary improvements shall be approved by owner votes
representing a simple majority of the value of the Condominium, and b) Useful
improvements, by owner votes representing two thirds of the value of the
Condominium. The joint owners, lessees, occupants or holders, under any title,
are obligated to permit and support the

 

Page 8 of 50



--------------------------------------------------------------------------------

annoyance caused by maintenance work in shared and private areas, as well as
conservation work and repairs. Consequently, the access and throughway of the
people in charge of overseeing, directing and performing such work shall be
allowed in all of the areas of the Condominium that are involved in maintenance.
The Administrator, on his/her part, shall implement all pertinent measures to
ensure that the maintenance work produces as little annoyance or damage as
possible. THIRD CHAPTER. GOVERNING AND ADMINISTRATION BODIES: NINTH ARTICLE: On
the Condominium Owners’ General Meeting, meetings, convocation and quorum: The
Condominium Owners’ General Meeting is the Supreme Organ of the Condominium and
therefore its governing body, and its decisions are binding on all the joint
owners, lessees, occupants or holders, under any title, of the subsidiary
properties or areas of the Condominium. The Condominium Owners’ General Meeting
is formed by all the joint owners, either individuals or corporations, which
hold property title over the subsidiary properties of the Condominium. The
meetings of the Condominium Owners’ General Meeting must be held ordinarily
according to law and this Bylaw at least one time per year during the month of
November, and extraordinarily when so convoked by a number of owners who shall
represent one third of the total value of the Condominium or by the
Administrator in performance of his/her duties under Article Twenty-Five of the
Law or when so stipulated during a preceding General Meeting. Quorum to call the
General Meeting to order on the First Convocation will be formed by joint owners
representing a minimum of two thirds of the total value of the Condominium, and
by any number of joint owners present for the Second Convocation. All
convocations shall be issued in writing and with acknowledgment of receipt by
any adult person in his/her right mind who may be working at the domicile of the
joint owners which they notified to the Condominium Management for

 

Page 9 of 50



--------------------------------------------------------------------------------

that purpose. In cases in which the subsidiary is also the parent of another
condominium, notice of convocation must be delivered to the office of the
administrator of the Independent Condominium. At the option of the Condominium
Management, convocation must be made by means of a publication in a national
newspaper at least ten business days in advance of the date on which the General
Meeting will be held, without considering the day of the publication or the date
of the meeting when calculating said period. Convocation notices must specify
the agenda with specific issues for consideration, as no miscellaneous matters
will be allowed; the place, date and time set for the first and second
convocations. Failure to fulfill any of the above-stated requisites will result
in the annulment of General Meeting to be held. Once the General Meeting is
convoked, those subsidiary properties which are also the parents of independent
condominiums must hold their own General Meetings in advance to delineate a
single position to be taken in regard to the issues submitted for consideration
on the agenda in the convocation of Condominio Global, as well as to appoint a
representative to attend the General Meeting and vote according to instructions.
In that case, the General Meeting of each individual subsidiary condominium will
hear or resolve its own internal issues, which may not have been previously
included or described in the agenda of convocation of Condominio Global, though
point number one of convocation and the primary reason for convoking the
meetings shall be to appoint the representative and provide voting instructions
for the Condominio Global General Meeting. The Condominium’s General Meeting
will be presided over by the Administrator, except that the duly constituted
General Meeting should agreed otherwise by simple majority vote of the attendee
owners. TENTH ARTICLE: General Meeting competence and qualified votes: It is the
competence of the Condominium Owners’ General Meeting to resolve matters of
shared interest that do not fall within the

 

Page 10 of 50



--------------------------------------------------------------------------------

powers and obligations which shall be specified below for the Administrator. The
Ordinary Meeting shall hear the Administrator’s report and accounts, approve the
budget of the following year and determine how to fund said budget. The
following agreements are the exclusive to the Condominium Owners’ General
Meeting and require unanimous approval of all the owners: a) Those which modify
the general destination of the condominium. b) Variations of the proportional
areas of the subsidiary properties with relation to the total area of
Condominium or the area of the shared assets. c) Renouncement of the condominium
property system. d) The encumbrance or pledging of the totality of the
Condominium. e) Modification of the deed of constitution or this Bylaw. f)
Variation of the specific destination of a subsidiary property. g) Variation of
the destination of existing shared assets. h) Modification of the general
guidelines of the Condominium’s architectural language and the construction
quality standards established herein. i) Modification of the constitution of the
Building Committee membership and alternate within their term of appointment,
removing them from their posts. Excluded are the cases of resignation of some
member or alternate in which case the substitution will be made as established
in the Sixteenth Article of this Bylaw. Furthermore, approval by at least two
thirds of the votes of the total value of the Condominium will be required: a)
To build new floors or basements, to dig or authorize one of the joint owners
lessees, occupants or holders, under any title, to conduct any work. b) To
acquire new shared assets or specify in any manner how they may be utilized, as
well as to destine parts or sections of the Condominium as joint-owned property
which are not so by nature or which are essential to the existence, security and
conservation thereof. Also, to restrict shared use areas to one or several of
the Condominium joint owners as defined in this Bylaw. c) To authorize shared
things to be leased. d) To approve the total or partial reconstruction of the

 

Page 11 of 50



--------------------------------------------------------------------------------

Condominium. e) To determine the amount of insurance coverage that must be taken
out on the Condominium, beyond the coverage stipulated by law. f) To modify the
Building Code set by the Building Committee. Under Article Twenty-Seven of the
Law, when, in all of the preceding cases, a single owner represents less than
fifty percent of the total value of the condominium, the remaining fifty percent
of votes met in General Meeting will be required to resolve the stated
agreements All other agreements, except the Administrator’s appointment, as well
as removal o to hear his/her resignation and the determination the amount of
remuneration for his/her services, will be resolved by simple majority of the
Condominium Owners’ General Meeting attending votes, such as and without being
limited to the amount of the Condominium’s maintenance fee which each owner must
cover in proportion to the value of that owner’s subsidiary property, as well as
the determination and authorization of extraordinary maintenance fees. The
Condominium Owners’ General Meeting may delegate its powers provided that it is
not against the law or this Bylaw. All vote counts during Condominium Owners’
General Meetings will be calculated on the basis of the private area in square
meters, in other words, each subsidiary property vote will count and be added up
according to the percentage of ownership with regard to the total area of the
Condominium that is specified in the description of the registered subsidiary
properties of the Condominium. ELEVENTH ARTICLE: Representation in the
Condominium Owners’ General Meetings: The joint owners may be represented in the
Condominium Owners’ General Meetings by general or universal proxies, duly
qualified by a notarized affidavit no older than five calendar days, or by a
proxy granted to any person, owner or not, which the proxy holder must submit in
original, duly authenticated by an attorney. In those cases in which the
subsidiary property is also the parent property of another independent
condominium, it must be represented in the

 

Page 12 of 50



--------------------------------------------------------------------------------

Condominium Owners’ General Meetings by a special holder duly appointed for that
purpose by the General Meeting of Owners’ of such independent condominium
subsidiary property, who may be the administrator of the Independent
Condominium. The special power of attorney granted for these purposes must be
legalized and the special holder must accredit such legalization by presenting
the original affidavit of the deed of legalization of the agreement, which shall
specify the matters that the special holder may vote on, and how the holder
should vote, and which matters may be discussed by means of a brief description
of the arguments. Also, in the case in which the same subsidiary property
belongs to more than one owner, or if rights of real usufruct or simple
possession have been constituted thereupon, both the co-owners as well as the
real property title holders and bare property holder shall be represented by one
single person in the General Meetings, producing one single vote for the
subsidiary property according to the provisions of law in regard to the person
who is entitled to vote or by a legitimate decision of the parties, in which
case the respective proxy letter, authenticated by a lawyer, shall be submitted.
TWELFTH ARTICLE: The Condominium Books: All General Meeting resolutions shall be
consigned in a Minutes Book that will be kept by the Condominium for that
purpose, which shall be duly legalized by the Condominium Properties Section of
the Public Registry under Article Twenty-Eight of the Law. The Minutes shall be
signed by the President and Secretary of each General meeting. Also, the
remaining accounting books will be kept as needed for the order, control and
reporting capability of the Condominium management, which must also be legalized
by said agency, or otherwise by the General Office of Internal Revenue.
THIRTEENTH ARTICLE: On the Administrator, Appointment, fees, removal,
resignation and substitution: The Condominium Management shall be in charge of
an Administrator, who may be an individual or corporation, a

 

Page 13 of 50



--------------------------------------------------------------------------------

joint owner or not, who in regard to the Condominium and the shared assets shall
have universal powers of attorney without limit of sum according to Article One
Thousand Two Hundred Fifty-Three of the Civil Code. The Administrator will
remain in the position for a period of five years beginning on the date of
appointment by the Condominium Owners’ General Meeting and may be reelected
indefinitely for equal and consecutive periods. In the case of electing a
corporation, it will designate an individual who will execute the corresponding
functions in its name and behalf. The appointment of the Administrator shall be
made by a two thirds vote of the total value of the Condominium in the
Condominium Owners’ General Meeting convoked for that purpose, from among the
candidates proposed by any joint owner, the Condominium Owners’ General Meeting,
or the outgoing Administrator. The Administrator will earn a monthly fee which
will be set by the Condominium Owners’ General Meeting that chooses him/her/it,
which will be reviewed one time per year. The Administrator who is appointed for
the Condominium may be removed prior to the expiration of the term of
appointment by a vote representing two thirds of the total value of the
Condominium and for causes which may be discussed and resolved in the General
Meeting convoked for that purpose. The Administrator may resign at any time, due
to which a Condominium Owners’ General Meeting must be convoked and reported to
at least sixty calendar days in advance of the date on which the resignation
becomes effective, so that the Condominium Owners’ General Meeting may resolve
the substitution, and receive and approve the Administrator’s final management
report during that term. The Condominium Owners’ General Meeting shall appoint a
Commission, which the outgoing Administrator may be on, to find suitable
candidates to manage the Condominium within a term of thirty calendar days
beginning on the submission date of the Administrator’s resignation, and it
shall submit a recommendation

 

Page 14 of 50



--------------------------------------------------------------------------------

thereof to the following Condominium Owners’ General Meeting which shall be held
during the last five business days of the thirty calendar day term given to the
Commission to find candidates, which shall plan accordingly up to the date of
convocation, and the appointment of the substitute will be conducted so that
him/she/it may take charge on the date of effect of the outgoing Administrator’s
resignation at the expiration of the sixty calendar days stipulated hereinabove,
date until which the Administrator shall function normally. The term between the
appointment of the substitute Administrator and the date of effect of the
Administrator’s resignation will be used by both to inform the substitute
Administrator regarding everything related to the Condominium and the
Administrator’s current duties, as well as the obligation and entitlements
provided by that position. When the Condominium Owners’ General Meeting appoints
a substitute Administrator or a new one at the expiration of the term, the
outgoing Administrator shall turn all the Condominium’s Books, Accounting and
Financial Statements, and all of the documentation, office equipment and
accouterments that were specified for management use, over to the new or
substitute Administrator. The new or substitute Administrator will have the same
faculties, obligations, responsibilities and entitlements established by this
Bylaw and the Law once the appointment has been accepted. The substitution of
the Administrator and the appointment of the new one resulting from the
expiration of term will be immediately registered in the Public Registry on the
date of effect of the new appointment. FOURTEENTH ARTICLE: On the Faculties of
the Administrator. Under Article Thirty of the Law, the faculties of the
Administrator of the Condominium are: a) The care and vigilance of the shared
assets and shared services, providing the Condominium with a team of guards to
guarantee the safety of the shared assets and the people within it, and to
ensure compliance with the provisions on entry, stopover, and exit of people,
vehicles

 

Page 15 of 50



--------------------------------------------------------------------------------

and goods as established in the Bylaw. b) Attention to, maintenance and
operation of the public or shared installations and services of the Condominium,
among which are without limitation: the maintenance and conservation of green
areas, streets and vehicular and pedestrian access roads, sidewalks, curbs and
gutters, the main entrance, the shared parking areas of the Condominium, and
shared service installations, as well as the maintenance of the public lighting
service in the shared areas. The Administrator will authorize access into the
Condominium of all government and local agencies, governing and regulatory
bodies, basic utilities, general services previously hired by the Condominium
from data communications and cable television companies; c) Everything to do
with the management and conservation of the Condominium, with the exception of
the maintenance of the private areas of the subsidiary properties that are
occupied by joint owners, including their administrative, green and service
areas. The maintenance of the shared areas, public and shared streets and access
ways, as well as green zones, and external and shared gardening shall be the
responsibility of Management; d) The execution of the Condominium Owners’
General Meeting agreements. e) Prior being empowered by the respective joint
owner, the Administrator may file for the eviction of any occupant other than a
property owner, who repeatedly violates the Law, this Bylaw, the Condominium’s
other internal codes, or who disturbs or alters the normal peace of the joint
owners. f) To demand compliance by the joint owners of their obligations under
this Bylaw and the Law; to oversee the protection of their rights, impose fines,
sanctions and lodge court actions resulting from breaches and on behalf of the
Condominium, and to issue the respective notifications and processes to the
joint owners with regard to the norms that regulate the Condominium, and to
issue advices and evict joint owners accordingly and by means of the applicable
mechanisms and procedures. FIFTEENTH ARTICLE: On the

 

Page 16 of 50



--------------------------------------------------------------------------------

Obligations of the Administrator: It shall be the obligation of the
Administrator: a) To render an annual report on management operations and
results to the Condominium’s General Ordinary Meeting which is held in November
of each year, and in each General Meeting as requested by any joint owner or by
the Condominium Owners’ General Meeting. b) To submit the projected Annual
Management Budget and Financial Statements related to the results of the
Administrator’s performance, supported by accounting books which may be audited
independently at the request of the Condominium Owners’ General Meeting by
simple majority of attending votes and by an auditor appointed thereby. c) To
resolve conflicts that arise between joint owners related to the use and
enjoyment of the shared assets of the Condominium. d) To collect maintenance
fees and establish and maintain a legal reserve fund, as well as collect fines,
impose terms for the correction of breaches of this Bylaw and the Building Code,
to take action according to pertinent court rulings, to issue advices and
execute evictions of joint owners. e) To oversee that the tranquility and order
that must prevail in the Condominium are not disrupted in any manner, and to
adopt any necessary corrective measures to correct such situations. f) To submit
and make available Condominium information to joint owners, upon request. g) To
certify the outstanding debt of owners under title of ordinary and extraordinary
maintenance fees, interest and fines, requested by any joint owner or the
Condominium Owners’ General Meeting. h) To investigate, issue findings and
opinions as requested by the Building Committee regarding matters of its
competence, and to attend the hearings of that Committee, when invited, with
voice but not vote, and to contribute to the functions of the Committee insofar
as possible to the Administrator’s office. i) To execute all of the processes
entrusted by the Condominium Owners’ General Meeting or imposed by Law or this
Bylaw. j) The Administrator shall employ the care of a good parent in

 

Page 17 of 50



--------------------------------------------------------------------------------

the fulfillment of him/her/its duties and will be only be liable for failings,
faults, or negligence in attending and managing administration. The
Administrator will not be liable for losses, damage and injury caused by actions
taken or omitted under specific provisions of the Condominium Owners’ General
Meeting, the Law or this Bylaw, or resulting from individual instructions given
by joint owners, as may be. The Administrator will be liable for losses
imputable thereto as a result of him/her/its management, fraud, dolus, failings,
faults or negligence, and because of acts performed other than as ordered by the
Condominium Owners’ General Meeting, the Law or this Bylaw, which shall be paid
by the administrator from him/her/its own pocket and such shall be reflected in
the statement of earnings of the Administrator’s term of management. SIXTEENTH
ARTICLE: On the Building Committee: Appointment, term, substitution, fees,
meetings: The Condominium Owners’ General Meeting shall appoint by unanimous
vote of the total value of the Condominium and in a General Meeting convoked for
that purpose, a Building Committee which shall be formed by three permanent
members who may be individuals or corporations who will appoint as required a
representative for the purposes of the Committee who may be joint owners or not
of the Condominium. The General Meeting will also appoint an alternate, who will
be either an individual or corporation, a joint owner or not, who will
substitute during the temporary absences of any of the permanent members. Among
the permanent members there must be at least one civil engineer or architect,
duly associated in Costa Rica. The Condominium Owners’ General Meeting may
propose eligible candidates from within itself and they may accept or reject the
nomination during the meeting if they are present or by a letter sent to the
General Meeting, which the President thereof shall read out once the nomination
of all the candidates is made. The Building Committee and appointed alternate
will occupy their posts

 

Page 18 of 50



--------------------------------------------------------------------------------

for a term of ten years, after which the members may be reelected or they may
resign during the term, or they may be removed at anytime by unanimous vote of
the total value of the Condominium as established in the Tenth Article of this
Bylaw. The resignation of a permanent member of the Building Committee should be
addressed to the Joint Owners of the Condominium by means of a letter that the
resigning member shall submit to the Administrator, who will distribute it to
inform of the resignation. The Administrator will immediately convoke a
Condominium Owners’ General Meeting in which a substitute will be appointed by
unanimous vote of the total value of the Condominium by a General Meeting
convoked for that purpose. Beginning on the date of resignation, the post of the
resigning permanent member will be filled by the alternate, who may be ratified
by the General Meeting as permanent and the new alternate named. If the
resigning member should be the alternate, the General Meeting must be convoked
by the Administrator to fill the vacancy. The members of the Building Committee
will work under honorary title, due to which they will receive no economic
retribution nor will they earn any fee for performing their job. The Building
Committee will meet ordinarily one time per quarter and extraordinarily when
convoked by any of its permanent members to resolve any issue submitted by a
joint owner or the Condominium within the term establish in the following
Eighteenth Clause. The alternate will attend all of the Building Committee
meetings to substitute the post of any permanent member who does not show; the
alternate may participate with voice but no vote in the resolution of issues,
due to which he/she will be kept permanently duly informed. Any permanent member
may be substituted by the alternate upon request during the meetings. The
Building Committee will keep a Meeting Minutes Book, duly identified and
approved by the Condominium Owners’ General Meeting, in which every item heard,
its background, Building Committee considerations and vote and the final
decision

 

Page 19 of 50



--------------------------------------------------------------------------------

on each matter will be consigned. The Minutes will be drafted by whomsoever is
designated by the Building Committee from among its members, and it shall be
signed by the members who attend each meeting. The Building Committee will keep
a legally numbered independent file for each matter heard, with all the inherent
documentation of each case. The Building Committee Minutes Book and files on
each issue shall be kept in custody by the Administrator and shall remain in the
Administrator’s office except when being used by the Building Committee, and
they will be public documents as regards the Joint Owners or people specifically
authorized thereby in writing. SEVENTEENTH ARTICLES: Faculties of the Building
Committee: The Building Committee will have the following faculties: a) To
issue, interpret and apply the Building Code according to the structural,
architectural, construction, esthetic, urban and landscaping guidelines that are
established in the Public Deed of Constitution of the Condominium, in the
approved Plans and Blueprints of the Condominium approved by the corresponding
authorities, and in the Bylaw of the Condominium, in such manner that all of
their specifications become an application, extension or logical consequence of
such specifications, developing them and facilitating their application. No
provision of the Bylaw shall contradict or invalidate that which has been
approved by the corresponding authorities on the Plans and Blueprints, in the
provisions of the Deed and by the Bylaw of the Condominium. b) To modify the
Building Code by unanimous vote of all its members, as required by the
Condominium and its Joint Owners, the Deed of Constitution, Bylaw, and approved
Plans and Blueprints of the Condominium. Any modification to the Building Code
shall be notified in writing to the joint owners by the Administrator. c) To
fulfill all the functions and tasks that the Condominium Owners’ General Meeting
assigns thereto. d) To approve and inspect all construction in the shared and
private areas of the Condominium, in

 

Page 20 of 50



--------------------------------------------------------------------------------

accordance with the procedure established by this Bylaw and the Building Code.
e) To ensure that all construction in the Condominium, either in its shared or
private areas, meets the applicable norms and regulations of all public
regulatory agencies, plans and the general design of Condominio Global, its Deed
of Constitution, Bylaw and the Building Code, f) To impose the fines and
sanctions established in this Bylaw and reflected by the Building Code on joint
owners who violate its provisions, in which the Administrator will fully
collaborate. g) To recommend to the Condominium Owners’ General Meeting the
establishment or modification of said fines and sanctions, or other necessary
norms in the Bylaw of the Condominium. h) To recommend to the Condominium
Owners’ General Meeting to lodge legal action aginst Joint Owners who violate
the construction, architectural and urban codes of the Condominium, i) To
propose modifications or improvements to the Condominium’s shared areas. k) To
name at discretion up to two professional advisors to attend to each issue that
is put before it, and to set reasonable fees for the advisory services rendered
thereby to resolve a matter of the Committee’s competence. The fees of such
advisors will be paid by the applicant Joint Owner, or by the one affected by
the matter put before the Committee or by the Joint Owner who is affected by the
Committee’s resolution, as is set forth and estabiished in the Building Code.
The Committee’s advisors will be selected according to criteria of absolute
reasonability and will be hired by the Committee to issue a suitable technical
or professional criteria to solve each issue. l) To ask the Administrator of the
Condominium for decisions, investigations, recommendations, and opinion on those
matters of the Committee’s competence and to which the Administrator may
contribute in regard to his/her/its functions, and to summon the Administrator
to meetings and hearings of the Building Committee with voice but not vote. m)
To modify the specifications of the architectural language of the Condominium
and the quality

 

Page 21 of 50



--------------------------------------------------------------------------------

standards of the construction established by the Building Code and the Building
Committee, provided that they do not contradict the stipulations of this Bylaw.
EIGHTEENTH ARTICLE: Building Approval Procedure: Any construction in the
subsidiary properties which the joint owners, lessees, occupants or holders
under any title may wish to execute, including without limitation,
modifications, improvements or electrical installations and mechanical
additions, must be approved by the Building Committee of Condominio Global. For
this, they will submit a preliminary building plan to the Committee which shall
include all of the genera! relevant information, such as a infrastructure
specifications, location on the subsidiary property, connection with the public
utility installations of the Condominium, and all of the other requisites which
the public regulatory agencies demand to issue permits according to the law and
applicable regulations. The Committee may make suggestions and propose changes
prior to the approval of the plans, and it will have ten business days counted
as of the day following that on which the complete information of the projected
construction is submitted. Approval of the preliminary project and plans by the
Building Committee must be obtained before the Joint Owner processes the
building permits before the public regulatory agencies. When the building plans
are approved by the Committee and by the public regulatory agencies, the
Building Committee will reserve a set of plans for verification and supervision
of the construction and it with have unrestricted access thereto until
completion, any regarding which it may request immediate changes, when
construction does not coincide with what was previously approved. The building
approval procedure will be developed and regulated in greater detail in the
Building Code that the Building Committee will issue. The Bylaw will establish
in detail the procedures that the Building Committee will be governed by, which
shall be assessed by the Condominium Owners’ General Meeting by a two thirds
vote of the total

 

Page 22 of 50



--------------------------------------------------------------------------------

value of the Condominium. NINETEENTH ARTICLE: Sanctions: Those joint owners who
violate the stipulations and conditions of the Bylaw in regard to construction,
the Building Code and guidelines established by the Building Committee, will be
subject to pay a fine equivalent to TWO THOUSAND DOLLARS of the United States of
America per calendar day from the moment of initiation of construction without
the prior authorization of the Building Committee until such authorization is
given. This fine will specifically apply to the cases set forth in this clause
and shall exclude the application of the fine stipulated in paragraph g) of the
Twenty-Third Article of this Bylaw, notwithstanding that the procedure to charge
such fine in the case of the default of payment in good faith of the joint
owner, and its purpose, may be identical to the one set forth in the stated
Twenty-Third Article. If the Building Committee’s suggested changes are not
implemented by the given joint owner in his/her/its construction, and if the
Committee considers them necessary to guarantee the harmony and balance of the
structure, systems and general functions of the Condominium and the other joint
owners and that they are required in defense of the common welfare, the
Committee may elevate the proposed construction, suggested approval, and
building approval for the joint owner, to the floor of the Condominium Owners’
General Meeting, and the joint owner will equally be liable to pay the fine
established above to the Condominium if construction is initiated without the
prior authorization of the General Meeting, which must be given by a two thirds
vote of the total value of the Condominium. FOURTH CHAPTER: FINANCIAL PROVISIONS
OF THE CONDOMINIUM: TWENTIETH ARTICLE: The Condominium Bank Account: All of the
funds that the Administrator receives and manages under title of maintenance
fees according to the annual budget, as well as any other funds or amounts of
money received by the Administrator in payment of the Condominium expenses,
shall be deposited in a bank account

 

Page 23 of 50



--------------------------------------------------------------------------------

which shall be opened by the Condominium Owners’ General Meeting in the name of
the Condominium for that purpose, in which the Administrator will be authorized
to sign checks, make withdrawals and deposit funds, and to execute any other
usual bank account operation, except closing the bank account or opening others,
which will require a decision by a simple majority of attending votes in the
General Meeting. Those people who are expressly authorized by the Condominium
Owners’ General meeting to do so, may also sign on the bank account.
TWENTY-FIRST ARTICLE: Legal Reserve Fund. The Condominium annual expense budgets
will include the formation and maintenance of a Legal Reserve Fund formed by
withholding five percent of the cash income up to a total of twenty percent of
the annual budget. The legal reserve fund will be destined for the resolution of
the Condominium’s extraordinary conservation, maintenance and restructuring
needs, or to cover any delay in the collection of maintenance fees from
permanent occupants, which will be justified by the Administrator by
substantiating the essential needs of the Condominium. When the fund decreases
to below the percentage stipulated herein, a surcharge will be imposed, the
amount and form of which will be agreed by the Condominium Owners’ General
Meeting, until the agreed amount is reached, in such manner that the Legal
Reserve Fund remains at twenty percent of the annual budget of the Condominium.
TWENTY-SECOND ARTICLE: Maintenance Fees: a) Ordinary maintenance fees: The joint
owners of the different subsidiary properties of the Condominium are obligated
to contribute an ordinary maintenance fee which shall be set according to the
square meters of the constructed private area of each subsidiary property, i.e.,
the constructed private area within the percentage of ownership compared to the
total area of the Condominium, to cover: a.i) Maintenance fees, the modification
and repair of the shared assets of the Condominium. a.ii) Insurance premium

 

Page 24 of 50



--------------------------------------------------------------------------------

payments for the infrastructure civil works in the shared areas of the
Condominium. a.iii) Tax, rate and fiscal or municipal contribution payments
levied against the Condominium, the shared areas and fixtures thereof. a.iv)
Administrative, security, and institutional publicity expenses, in equal
proportion, a.v) The fee set for the Administrator. a.vi) Expenses under title
of professional services contracted by the Condominium, be they legal,
accounting, auditing, topographic and any other professional service which may
need to be contracted to cover the general needs of all the joint owners of the
Condominium. a.vii) Lastly, the ordinary maintenance fee will cover trash
collection of the three point four cubic meter trash bins assigned to each joint
owner. When collection requirements exceed the capacity of said bin, the service
will be covered as an individual additional expense by each joint owner, who
shall pay it independently and above the ordinary maintenance fee, Undeveloped
private areas are not obligated to pay an ordinary maintenance fee. The ordinary
maintenance fee will be set by the Condominium Owners’ General Meeting by a
simple majority of attending joint owners in the Condominium Owners’ General
Meeting as part of the approval of the Annual Budget submitted by the
Administrator, and it will be collected and managed by the Administrator of the
Condominium. Any delay in payment shall be subject to a late interest which
shall be set by the Condominium Owners’ General Meeting for that purpose, which
percentage shall prevail when the Condominium Owners’ General Meeting fails to
expressly set a different one when it approves the ordinary maintenance fee each
year. b) Extraordinary maintenance fees: In view that the shared areas of the
Condominium are made up primarily of infrastructure and urban civil works such
as: streets, sidewalks and vehicular and pedestrian access ways, curbs and their
respective gutters, sewage, pluvial and sanitation systems, drinking water
system, fire prevention system, power and exterior lighting network, telephone
and cable television

 

Page 25 of 50



--------------------------------------------------------------------------------

network, irrigation system, waste water treatment plant, green zones, master
power control room, water system access control room, guard houses and perimeter
fence, and parks, the respective maintenance fees will be covered by the owners
per month according to the Condominium’s real maintenance needs, due to which
the Condominium Owners’ General Meeting shall require a simple majority of
attending votes to establish the extraordinary maintenance fees to cover such
real needs, and it will set them according to the square meters of the developed
private area of each subsidiary property, i.e., the constructed private area of
the percentage of ownership compared to the total area of the Condominium. The
Condominium Owners’ General Meeting will also set extraordinary maintenance fees
to cover any extraordinary expenses or needs of the Condominium which are not
specified in the approved Annual Budget, and which, due to their nature, must be
paid by means of a contribution from all the joint owners according to the
percentage of their installed private areas, all of which will be justified by
the Administrator to the General Meeting or proposed by any one of the joint
owners. There shall be no obligation for undeveloped private areas to pay
extraordinary maintenance fees. Defaulted extraordinary maintenance fees will be
subject to the same late interest specified for ordinary fees. c) Maintenance
fee payments: Both ordinary and extraordinary maintenance fees must be canceled
within the first five business days of each month at the office of the
Administrator of the Condominium. The maintenance fee obligation will be charged
directly to the joint owner, even if he/she/it does not personally occupy the
subsidiary property. In the case in which the joint owner does not furbish, use
or occupy the subsidiary property, and cannot be located by the Administrator to
charge the maintenance fee, or if, upon having been located and notified, the
joint owner does not meet the demanded payment in a preemptory term of five
business days after the date of the

 

Page 26 of 50



--------------------------------------------------------------------------------

Administrator’s collection advice, whomsoever does furbish, use or occupy the
corresponding subsidiary property under any title will respond for the
maintenance fee and late interest, without impairment of the civil nature of the
joint and several liability of the joint owner. When a subsidiary property of
the Condominium is sold or transferred under any title, the seller is under the
obligation to present to the Public Notary of record of the sale a certification
issued by the Administrator of the Condominium specifying that such subsidiary
property is up to date in in the payment of its fees under title of shared
expenses. If the subsidiary property is in default and the sale is made, the
buyer will be considered the joint and several debtor for the amount which will
be certified by the Administrator, without impairment of charging the seller the
amount that he/she/it owes under this title. d) Maintenance fee of Independent
Condominiums: Likewise, when the subsidiary property is also the parent property
of an independent condominium, the ordinary and extraordinary maintenance fees
of such condominium will be defrayed by means of the proportional payment that
the owners of the affiliated subsidiaries must make to the independent
condominiums according to the value that their affiliated subsidiary properties
represent in comparison to the total value of the independent condominium. The
ordinary and extraordinary maintenance fees of the independent condominium must
include in their amount the ordinary and extraordinary maintenance fees of
Condominio Global, in such manner that the owners of the affiliated subsidiary
properties contribute proportionally to the payment of the obligations to
Condominio Global of the subsidiary property that is the parent property of the
independent condominium. Said payments will be made to the independent
condominium management, which will be in charge of making the full and total
payment of the ordinary and extraordinary maintenance fees to Condominio Global
through the office of the Administrator, while retaining the amount

 

Page 27 of 50



--------------------------------------------------------------------------------

of expenses that are exclusive to the independent condominium for the uses and
purposes assigned thereto. FIFTH CHAPTER. JOINT OWNER RIGHTS AND OBLIGATIONS.
TWENTY-THIRD ARTICLE: On the Rights and Obligations of the Joint Owners: a) The
use and destination of the subsidiary properties: The Joint Owners will use
their subsidiary properties in accordance with the designated use specified in
this Deed of Constitution, and according to the general destination of that
condominium which is made up by land where that is projected for the
construction of horizontal, mixed or vertical office, industrial and commercial
units, which shall jointly conform an Industrial Park which is subject in its
most part to the Free Zone System approved by the Ministry of Foreign Trade and
Promotora de Comercio Exterior—PROCOMER. Furthermore, the subsidiary properties
may not be destined for uses that are contrary to the law, morals or customs,
nor may they serve for any except the expressly agreed use. b) Rules on the
joining and division of subsidiary properties: The Joint Owners may unite
adjacent subsidiary properties into a single unit under one property title. The
division or segregation of such properties will respect the minimum frontage of
five linear meters along public streets in the shared areas, and a minimum area
for the division of a subsidiary property of three hundred square meters,
provided that the divided parts meet all of requisites of the Law and this Bylaw
for subsidiary properties. c) Building Quality Standards: The joint owners shall
comply with all of the building quality standards of the Condominium as
established by its Deed of Constitution, Bylaw, Building Code, and the Building
Committee of the Condominium, which shall be included in and specified on the
building plans of approved constructions. d) Private services: The joint owners
may establish, at their expense, services for their exclusive use, provided that
they do not jeopardize or annoy other joint owners or the shared areas of the

 

Page 28 of 50



--------------------------------------------------------------------------------

Condominium. On-site building maintenance may be provided by each joint owner,
lessee, occupant or holder, under any title, e) The joint owners are responsible
for maintaining, responsible for maintaining, cleaning and decorating the
on-site private areas that correspond to the subsidiary properties. The
maintenance of road surfaces and parking foundations, the internal streets and
access ways of each building and subsidiary property that form part of the
private area will be the responsibility of each joint owner, as well as the
care, irrigation and maintenance of the green areas and gardens within such
private areas. f) Forbidden acts: The joint owners may not by any act or failure
thereof disturb the peace of other joint owners or their private areas, or
compromise the stability, safety, health or comfort of the Condominium, or in
fact or potentially damage or affect the infrastructure of the Condominium and
its shared areas. g) System of Fines: Violation of the joint owner obligations
set forth in this clause and in general throughout this Bylaw will result in a
fine of TEN THOUSAND UNITED STATES OF AMERICA DOLLARS for the fact of the
breach, and the obligation of that joint owner to correct his/her/its breach
within a fixed period of thirty calendar days beginning on the date of the
written advice from the Administrator regarding the act, a fine and the term for
correction. After that term, if the breach persists, the joint owner will be
obligated to pay an additional Ten Thousand Dollars of the United States of
America for each month in which said breach persists, and the term of correction
of thirty calendar days. A second refusal by the joint owner to pay the fines
and correct the breach will produce the request of the Administrator to the
competent legal authority which will order the payment of the fines and
correction of the joint owner’s breach. The summary procedures established by
the Civil Procedural Code are stipulated for processing the claim for payment of
the fine by the joint owner, in the case in which it is not paid in good faith,
and for processing the correction of the breach, though in this

 

Page 29 of 50



--------------------------------------------------------------------------------

case of intervention by a legal authority, current and late legal interest on
the amount of the fine will accrue until the date on which the process finalizes
with the corresponding payment, together with procedural and personal costs,
which shall be at the expense of the joint owner in breach. The amounts under
title of fines that are collected by the Condominium Management will be applied
in the first instance to the Legal Reserve Fund if the corresponding percentage
is such fund is not complete, and in the second instance, to approved
improvement expenses of the Condominium, all without impairment of those
indemnities that legally correspond against the joint owner and in favor of the
Condominium should the breach thereof cause further damages to the Condominium.
h) Obligation to evict from the Condominium: Because the Condominium is an
Industrial Park subject to the Free Zone System with the sole exception of the
area that corresponds to Subsidiary Property Lot Three, and regulated by the
general obligatory norms related to its nature and use, the obligation of
eviction from the Condominium is established within the sixty calendar days
following the date on which the following acts are incurred by joint owners,
lessees, occupants or holders under any title of a subsidiary property: (i)
Reiterated violation or breach of the obligations specified by the Ministry of
Health for the normal operation of a business established in a subsidiary
property in particular; (ii) The disqualification of the company installed in a
subsidiary property in particular by the Ministry of Health as a Type I-I
Industrial Enterprise, if its processes and operations are very noisy and
generate potential risks of contamination of other nearby companies or
residences as the result of the violation of the provisions of the Industrial
Regulations for Metropolitan Areas published on June Eighteen, Nineteen
Ninety-Five, and its future reforms, as well as any other Ministry of Health or
other government authority applicable norm, law or regulation which establishes
and determines that

 

Page 30 of 50



--------------------------------------------------------------------------------

such company should not continue to operate or that it cannot continue its
activities within the Condominium due to its location, nature and use, as an
Industrial Park and with the application of the Free Zone System. (iii) The loss
of the Free Zone System and abandonment of the subsidiary property where the
company in particular operates. (iv) Breach in the payment of the maintenance
fee to the Condominium for six consecutive months. (v) Repeated damage to the
shared areas and services of the Condominium, or a one-time damage that is not
duly repaired or compensated by the joint owner, lessee, occupant or holder
under any title of a subsidiary property on particular to the Condominium within
the term and for the reasonable amount specified by the Administrator and
approved by the Condominium Owners’ General Meeting i) General applicability to
holders under other title: Any person who holds any title over the subsidiary
properties, either as lessees, occupants or holders, or others, will be subject
to obey the same rights and obligations established for joint owners, who shall
ensure their compliance. The fines will be imposed on joint owners by
Management, and they will rebound to the lessees, occupants or holders;
nonetheless, if the joint owner does not satisfy its obligations in good faith,
the lessees, occupants or holders of the subsidiary properties will be jointly
liable and Management may impose exigible fines and liabilities on them under
this Bylaw, who will consequently be entitled to file for redress from the joint
owner in breach. TWENTY-FOURTH ARTICLE: Architectural language of the
Condominium: Joint owners, lessees, occupants and holder, under any title, will
be responsible for constructing their buildings and maintaining their subsidiary
properties in suitable conditions that will not jeopardize the Condominium’s
general image, due to which they will abide by the following provisions: a)
Architecture: The architecture of the buildings in each construction project on
a subsidiary property must be harmonious with the architecture of the other
existing

 

Page 31 of 50



--------------------------------------------------------------------------------

constructions. The architectural concept consists of managing pure geometric
forms and derivatives thereof. b) Colors: The buildings of the Condominium will
use suitable colors approved in advance and in writing by the Building
Committee. c) Materials: Top quality materials will be used in the buildings,
particularly the partition walls will be made of concrete or any other material
approved by the Building Committee as stated, except for metal partition walls
which will not be allowed as a primary element, only in specific sections and as
an architectural accent. d) Fences: The only fences allowed are live hedges with
a maximum height of one point five meters along the borderlines of each
property, prior Building Committee authorization. Under no condition will the
construction of solid railings or cyclone fencing be authorized, except around
the external perimeter of the Condominium or to protect restricted access areas.
In this latter case, they must be covered with the appropriate material, with
greenery or a material similar to black saran. e) Signage: For businesses to
place signs, they must have Management authorization. The signs must have a
compatible architectural design with the building that they identify. The
materials, finishes and colors must coordinate with those of the building and be
located in areas designated by Management for that purpose. Sign illumination
must not be flickering. It must be located in a concrete structure at ground
level. Signs hanging from the ceiling or posts are not allowed. Flag poles may
be installed, providing that they do not exceed ten meters in height and the
size of the flags must not exceed one hundred fifty centimeters by three hundred
centimeters. f) Paint: The joint owners will be responsible for maintaining
their buildings or industrial units and expansions suitably painted, in such
manner that they do not jeopardize the image of the Condominium and they shall
paint the exterior of the buildings at least every three years at the company’s
expense. No company may paint the buildings or industrial units that it occupies
a different

 

Page 32 of 50



--------------------------------------------------------------------------------

color than those described previously, unless it receives the express and
written authorization of the Building Committee. g) Building Facade: No company
may change the facade of the buildings without the express written, prior
authorization of the Building Committee. h) Regulations: No electromechanical
equipment, including meters, may be exposed on the wall surfaces of the
buildings. Corrugated tin partition walls are not allowed unless they are used
as architectural accent elements designed according to the general architecture
of the Condominium, prior written approval from the Building Committee. The
roofed area of the buildings may not exceed seventy percent of the total area of
each individual parent property. The clearing of the frontage of the buildings
will be at least six meters from the curb line and the lateral retreats will be
three meters from the property line of the individual parent property as a
minimum. No building may exceed twenty meters in height and buildings over two
floors in height will require a prior permit from the National Civil Aviation
Administration, which will be processed by the interested joint owner and turned
over to the Building Committee as a prior requisite for the approval of the
respective construction. For naves or any other type of industrial installation
over five meters in height, and which are adjacent to the property line of the
subsidiary property, the lateral and back clearings will increase one meter for
each meter of additional height, the front clearing will be nine meters. Under
no condition will the construction of solid railing or cyclone fencing, with the
exception of the external perimeter fences or to protect restricted access areas
of the Condominium, be authorized. In this latter case, the fences must be
covered with suitable materials, either greenery or a black saran-type material.
No mechanical or power equipment must be exposed or showing above the surface of
the subsidiary properties or future buildings. When meters, valve boxes,
pedestal transformers or other public utility connections are needed, they must
blend with the

 

Page 33 of 50



--------------------------------------------------------------------------------

infrastructure or the building, in cases when such exist, regarding the future
development of the stages of this Condominio Global, and inasmuch as possible,
they shall be hidden by materials that blend with the architecture or landscape
of the infrastructure or building accordingly. Large equipment, such as storage
tanks, generators, water cooling towers and compressors, must be placed in
machine rooms or specially designed areas so that they blend with the
infrastructure, architecture and landscape of the building of each subsidiary
property, if required in specific cases. I) Construction: To maintain the image
of Condominio Global, all construction shall be executed prior approval from the
Building Committee of the Condominium, it must be fenced in and have controlled
worker and equipment and materials entry and egress, which details are
stipulated in this Bylaw. Also, the joint owners who engage the construction
projects shall meet occupational safety norms guaranteeing the least number of
accidents possible and they must also comply with the environmental standards of
the Condominium which will be specified later in this Bylaw. The owner of the
construction project will be liable for ensuring that the subcontractor who
executes the project does not damage the installations or structures of the
Condominium, the private and shared assets, and for guaranteeing the
conservation of the ornamentation and cleanliness of the Condominium at all
times. The joint owner who engages the construction work will be charged all of
the inherent expenses for the replacement, repair, damages and necessary
extraordinary maintenance that is directly or indirectly produced by the
construction project, independently of if it is caused by an outside contractor.
Failure to pay such expenses to Condominium Management according to the
breakdown provided by Management to the joint owner, within five business days
beginning on the day following notification from the Administrator, will accrue
late interest at the same rate as was set for the Ordinary Maintenance Fee by
the Condominium Owners’

 

Page 34 of 50



--------------------------------------------------------------------------------

 

General Meeting. j) Gardening and landscaping: The joint owners shall maintain
their private green areas in a similar natural setting as the Condominium and in
accordance with the Building Code. The joint owners will be responsible for
maintaining the automatic sprinkler systems and hydrometers of their subsidiary
properties. In no case may the joint owners maintain vegetation in their private
green areas which could or may reasonably be expected to produce bad odors,
sanitation or ornamentation issues, or which could damage the external or
sub-surface infrastructure of the Condominium, the shared or private installed
services or systems of other joint owners. In such case, the Condominium
Management will caution the joint owner to immediately and definitely withdraw
the damaging or potentially damaging or problematic vegetation. The Building
Code will develop and specify each and every one of the aspects of the
architectural tendency of the Condominium, which will also govern the
Independent Condominiums. TWENTY-FIFTH ARTICLE: Prohibitions: a) Animals: It is
forbidden to keep animals of any type in the condominium, except those which may
be used by security and which will be exclusively for the purposes thereof. b)
Substances and materials: Also, it is forbidden to keep inside of the
Condominium any type of substance or product, either chemical or natural, that
produces bad odors, is inflammable or may endanger the welfare and safety of
people and buildings, and other structures and works of the Condominium.
Therefore, it is forbidden to possess explosive, inflammable or unsanitary
materials, which produce bad odors, smoke or any disturbance, or which may
endanger health, with the exception of those from the operation of the
industrial plant installed on each subsidiary property and its corresponding
production processes, which will have previously been reported to and authorized
by the Condominium Management or the Condominium Owners’ General Meeting, if the
Administrator should find it necessary to place the matter

 

Page 35 of 50



--------------------------------------------------------------------------------

before it for its knowledge and approval. c) Food consumption: No person may use
the sidewalks, streets or green zones to ingest food. The joint owners, lessees,
occupants or holders, under any title, must ensure the correct abidance of this
article. In the shared recreational zones of the Condominium, exclusive areas
will be installed where food may be consumed during social, sports events or at
lunch hours, the use of which for specific activities must be requested by the
joint owners in advance and in writing from the Administrator, after which they
shall not engage in any activities other than those originally proposed and
approved, meaning that in the case of requiring any modification, Management
shall be notified in writing and its prior approval newly obtained. Each joint
owner, lessee, occupant or holder, under any title, of a subsidiary property
must destine part of the private area to the food requirements of staff and
visitors, generally in accordance with the applicable Ministry of Health
regulations. d) Industrial sewage: In regard to industrial sewage, the
Condominium has its own waste water treatment plant, the use and limitations of
which are binding on all the joint owners, lessees, occupants or holders under
any title. Therefore, it is forbidden to allow industrial sewage to run free,
especially in the following cases: d.i) It is forbidden to discharge untreated
industrial waste into the sewers. Management may authorize such discharge prior
authorization from the Ministry of Health and within the limits of the treatment
system. d.ii) It is forbidden to discharge sewage, runoff and industrial
residues into the pluvial drainage system of the Condominium. TWENTY-SIXTH
ARTICLE. The obligation of the Joint Owners for environmental conservation: All
of the joint owners, lessees, occupants or holders, under any title, are
obligated to contribute to the betterment and maintenance of the natural and
artificial environmental conditions that meet the vital and health needs of
neighboring populations, such as by the good and healthy habits of their
workers. No

 

Page 36 of 50



--------------------------------------------------------------------------------

establishment may operate in the Condominium if it constitutes a nuisance,
danger, or if it fosters unhealthy conditions in the area, either because of the
maintenance conditions if its industrial unit, the systems that it employs in
its operations, because of the way it eliminates wastes and emissions, or
because of the noise that its operations produces. As a result, no companies may
operate which, due to the natural of their business or the conditions in which
it is conducted, the materials or wastes employed, elaborated or emitted, or
which due to the storage of toxic, corrosive, inflammable or explosive
substances, could produce effects capable of jeopardizing or effectively
damaging, in an immediate and serous manner, the environment, installations and
structure of the Condominium, the lives of the inhabitants or neighboring
populations of the Condominium. All of the joint owners, lessees, occupants or
holders, under any title, of the Condominium’s subsidiary properties,
businesspeople, workers, administrative staff and visitors, are obligated to
abide by the environmental commitments that govern the Condominium and which are
set forth in the Environmental Impact Study of the Barreal Free Zone Project,
which was submitted and approved by the National Environmental Technical
Secretariat—SETENA, by its Resolution Number one hundred forty-one B
ninety-nine, by the original owner of the rural property which was put under the
Condominium Property System in this deed for the creation of the Condominium,
PARQUE GLOBAL SOCIEDAD ANONIMA, Corporate Identification number three B one
hundred one B two hundred thirty thousand five hundred seventy-eight, which
environmental commitments form an integral part of the Bylaw and a copy of which
is given to each joint owner together with the Bylaw for their due information
and strict abidance. The joint owners, lessees, occupants or holders, under any
title, whose activities are disturbing, unhealthy or dangerous and which operate
irregularly may be closed down by the health authority without Management
liability,

 

Page 37 of 50



--------------------------------------------------------------------------------

and in each case, its owners and administrators will be obligated to comply with
the orders or instructions of the health authority for the purpose of putting
and end or mitigating the unhealthy, dangerous or disturbing conditions produced
thereby. It is the obligation of the companies that are established in the
Condominium to place in service in the installations that they occupy the
equipment and systems that are necessary to avoid the discharges, emissions,
emanations or noise that their operations cause and which generate
contamination. Also, it is the obligation of the joint owners, lessees,
occupants or holders, under any title, to have fire and other natural disaster
prevention systems as required by the Fire Department, National Emergencies
Commission, and the National Insurance Institute, as well as having systems to
avoid interior environmental contamination that could jeopardize the health and
welfare of their staff and others. TWENTY-SEVENTH ARTICLE: Trash or solid waste
bins: the Condominium will provide trash bins along sidewalks and pedestrian
walkways. Each building must have trash bins that are suitable to its volume,
which must be located in a zone authorized in writing by the Administrator and
which is not visible from the main street. The location must be in a place which
minimizes odors or noise to the neighboring subsidiary properties. The
Administrator will coordinate solid waste collection services through private
waste collectors who are authorized by the corresponding State agencies. The
companies established in the Condominium will be obligated to use the trash
collection system provided by Management, due to which it is forbidden for any
individual or company to dispose of or accumulate solid waste in places that are
not expressly authorized for that purpose, to use unsuitable means of
transportation or accumulation, and to proceed to use, treat or finally dispose
of waste by means of systems that have not been approved by Management under the
norms established by the Ministry of Health, Municipality of the Central Canton
of the

 

Page 38 of 50



--------------------------------------------------------------------------------

Province of Heredia, and by the trash collection company. The Condominium will
provide solid waste bins located in shared green areas and strategic places.
Management will be responsible for maintaining the optimum condition of the
bins; however, joint owners, lessees occupants or holders, under any title, will
collaborate in promoting the adequate use and care of such bins among their
staff and visitors. The trash generated by each joint owner, lessee, occupant or
holder, under any title, operation, must be deposited in the easy-access
enclosed bins that are provided by the companies installed in each subsidiary
property and placed in specific areas only on those days when trash is
collected. The location of such bins will be in an area that is protected from
view from the main street and which shall avoid bad or trashy odors. In the case
of toxic, metal, or other types of waste that are not admissible in the sanitary
landfills where the Condominium will send its waste, the respective joint owner
must hire a supplier authorized by the Ministry of Health, and it will be under
its responsibility, risk and expense that such waste will be removed. To cover
the trash collection expenses of each joint owner, the terms of the
Twenty-Second Article, paragraph a) Ordinary Maintenance Fee, sub-paragraph
a.vii) will apply. SIXTH CHAPTER. ON ACCESS INTO THE CONDOMINIUM. TWENTY-EIGHTH
ARTICLE: Control and Registration of Persons and Vehicles: In view that the
Condominium is an Industrial Park which is in great part subject to the Free
Zone System, with its respective customs controls, strict control of entry and
egress of vehicles and persons, is an essential part of the Condominium’s
security system. To achieve such access, the vehicles and administrative staff
and workers of the businesses must register in the guard station which is
located at the entrance to the Condominium, and they must present the
identification that the Administrator will provide for that purpose as a
necessary means of access which will allow the permanent access of said persons
and vehicles to be controlled

 

Page 39 of 50



--------------------------------------------------------------------------------

and facilitated. Visitors and those other passengers or heavy vehicles which, by
nature and function are necessary for the development or operation of the
Condominium, given its commercial and industrial nature, such as those that
transport prime materials, components or finished product under customs control,
shall obtain due authorization from Management or the joint owners, lessees,
occupants or holders, under any title, of the subsidiary properties which they
visit to obtain access to the Condominium. The entry and egress of vehicles,
buses and persons to the Condominium may only be achieved through sites that are
designated for that purpose by the Condominium Management and according to the
following provisions: a) Vehicular entry and parking: To enter the Condominium,
the driver of a vehicle shall identify him/herself at the guard post or customs
control station, as it may be, where the corresponding record book will be kept,
which will indicate for the driver and passengers, their names, I.D. or passport
numbers, place of origin, address, reason for entry, and times of entry and
egress. Vehicles which enter the Condominium shall abide by the speed limits on
posted traffic signs and in general they shall abide by a pedestrian zone
maximum speed limit of twenty-five kilometers per hour. Drivers must use marked
areas for parking, and they will not be allowed to park automobiles in
restricted areas, such as the access ways into each company, loading areas, or
the areas located in front of bus stops, water hydrants, or any other places
that are restricted under general provisions, laws, regulations and traffic
signs. Management reserves the right to tow incorrectly parked cars, and the
owner of the car will pay the respective expenses plus a Twenty Dollar fine,
which may be charged to the joint owners, lessees, occupants or holders, under
any title, of the subsidiary property which the driver was visiting or is
employed by. Management will not be liable for damages incurred by said action.
Heavy vehicles which carry prime materials, components or finished product must
park at the loading

 

Page 40 of 50



--------------------------------------------------------------------------------

dock of each subsidiary property. It is strictly forbidden for heavy vehicles to
be parked on public roads, streets and access ways of the Condominium, and the
marked passenger car parking spaces are not applicable to heavy vehicles. In the
case in which the assigned loading dock of a property is insufficient, the heavy
vehicle shall wait outside of the Condominium unless Management assigns another
temporary loading dock or parking zone to it. All national laws and regulation
regarding traffic and vehicular parking apply in the Condominium. Passenger cars
that belong to the following duly-authorized and identified people may enter the
Condominium: the staff of Promotora de Comercio Exterior PROCOMER, the General
Customs Service, Ministry of Health, Ministry of Labor, Ministry of Public
Safety, Ministry of the Treasury, Ministry of Economy, Industry and Commerce,
General Internal Revenue Administration, and Management staff. To achieve said
entry, the vehicles must be registered with Management, which will provide
identification and the necessary means of access which will allow control and
facilitate the permanent access of such persons. The customs station may at
discretion request the inspection of an outgoing vehicle. b) Vehicular egress:
To leave the Condominium, all unidentified vehicles will stop at the guard
station to be registered internally by the guards who will authorize the egress
of the vehicle, which may be denied if any anomaly is encountered, in which case
it will immediately be reported to Management. Egress from the Condominium of
any merchandise that may have entered under the benefits of the Free Zone
System, either prime materials, finished product, equipment or machinery, must
be authorized by an official of the General Customs Service and must have all
the respective documents stipulated in the General Customs Law, its Bylaw, norms
and procedures. All merchandise transportation vehicles, light cargo
transportation vehicles with enclosed cargo beds, trucks, containers,
motorcycles with cargo carriers or any other vehicle

 

Page 41 of 50



--------------------------------------------------------------------------------

that is specially conditioned for the transportation of goods, must be reviewed
inside and outside without exception by the security guards who will authorize
its egress from the Condominium. For the egress of containers or other types of
tagged vehicles, the security post of the Condominium will corroborate that any
vehicle that exits is carrying the exit documents that are required by the
General Customs Service, and will review the tag number against the one
specified on the Customs documents. Furthermore and continuing along the same
vein, the security officer that makes the verification will note the following
information in the book of egresses: name of the driver, transport company,
vehicle license plate, type of vehicle, tag number, Customs policy number,
issuing free zone company, and time of egress. This does not disallow requests
for information that the Ministry of the Treasury, General Customs Service,
Promotora de Comercio Exterior or Management may require for good vehicular
egress control. Conditionally and in coordination with the Customs post,
outgoing cargo vehicles may be searched. c) Executive, administrative staff and
worker vehicles: In the case of executive, administrative staff and worker
vehicles, Management will provide them with an identification tag valid until
December of current year, whereupon the lists will be updated with Management
and new identification tags will be issued valid until December of the next
year, which will allow entry and egress from the Condominium. The Condominium
security may at random stop any one of these vehicles and search its trunk and
interior. If any anomaly is encountered, it will be reported to Management and
the Customs post for the corresponding action. In the case of recidivism or a
more serious fault, Management may withdraw the identification tag, resulting in
permanent inspection each time the vehicle leaves the premises. d) Entry and
egress of Executives, Administrative Staff and Workers: To control the entry and
egress of people into the Condominium, the companies installed in the

 

Page 42 of 50



--------------------------------------------------------------------------------

subsidiary properties and Management must provide their executive,
administrative staff and workers with a personal identification tag which must
contain the following information at least: Company name, complete name of
worker, C.R. Identification Card number, a recent photograph, authorized stamp
of the company that the person works for, and date of issue. The identification
tags shall not be valid beyond the month of December of the immediately
following year. Management will provide said identification tag to each company
at cost and it will be the responsibility of the company to immediately notify
the expiration of an employment contract to Management for purposes of control
and authorization for the entry of their executives and workers. The companies
must be liable for controlling the merchandise of their property or in their
custody. However, the Condominium Security may make random inspections of the
purses or bags of the executives, administrative staff, workers and visitors
when they consider it necessary. In the case of anomalies, it will be the
responsibility of the security team or the company that is installed in the
Condominium to report to Management, who will inform the representatives of the
General Customs Service accordingly. The administrative staff, executives and
workers of the companies installed in the Condominium will have free access
thereto; however, they must wear the special identification tag mentioned in the
preceding article, and enter and leave through the accesses provided for the
Condominium by Management for that purpose, showing their identification and
providing the data for their record. e) Visitor entry egress: To enter the
Condominium, visitors must identify themselves at the guard house, providing the
guard with the requested data and suitable identification and the reason for the
visit. Once done, the guard will confirm the visitor with the company and if
appropriate, the object for the visit, and will give the visitor an
identification tag, which must be worn in plain sight as long as the visitor
remains in the

 

Page 43 of 50



--------------------------------------------------------------------------------

Condominium. The guard post will keep a record of visitor access in the
corresponding book, where the following data will be noted: name of the visitor,
Identification Card or passport number, automobile license plate, company to be
visited, hour of entry and of egress. f) On salesperson access: Except by
express authorization from Management, all types of sales within the premises of
the Condominium or its access ways is prohibited, including traveling
salespeople. SEVENTH CHAPTER: MISCELLANEOUS: TWENTY-NINTH ARTICLE: General
regulation which the joint owners shall abide: In view that the Condominium is
an Industrial Park subject in its majority to the Free Zone System, and that on
the date when it was subjected to the Condominium Property System it obtained
the respective approvals from the regulatory public agencies, such as, without
limitation, the Ministry of Foreign Trade, Promotora de Comercio Exterior
PROCOMER, the National Environmental Technical Secretariat SETENA, the General
Customs Service, the Ministry of Health, “INVU”, “IMAS” and the institutions
that provide approval for the Condominium Property System, the joint owners who
acquire a subsidiary property in the Condominium also acquire a property subject
to the general inalienable regulations regarding the nature, use, structural and
organizational make-up of the Condominium which they must abide by at all times.
Consequently, the joint owners are obligated to abide by the stipulations
contained in the Law and Bylaw, those of the internal Rules of Operation of
Parque Global S.A., approved by PROCOMER on Two December, Nineteen Ninety-Nine,
the Global Free Zone Master Plan dated Thirty October, Nineteen Ninety-Eight, a
copy of which has been attached to the Notarial Book of References of Notary
Jimenez-Morua as a reference document, the environmental commitments that govern
the Condominium and which are set forth in the Environmental Impact Study of the
Barreal Free Zone Project, which was submitted to the approval of the National
Environment Technical

 

Page 44 of 50



--------------------------------------------------------------------------------

Secretariat by means of its Resolution Number one hundred forty-one B
ninety-nine, by the original owner of the rural property that was subjected to
the Condominium Property System in this deed for the creation of the
Condominium, PARQUE GLOBAL SOCIEDAD ANONIMA, Corporate Identification number
three B one hundred one B two hundred thirty thousand five hundred
seventy-eight, the General Health Law, its reforms and Bylaw, and when the
companies that are installed in the subsidiary properties are also subject to
the Free Zone System, they must also abide by all of the stipulations
established in Free Zone Law Number seven thousand two hundred ten, its reforms
and bylaws, as well as by General Customs Law Number seven thousand five hundred
fifty-seven, its reforms and bylaws, and all of those laws and regulations that
apply to the subject and activity. The Administrator will provide the joint
owners with an information pamphlet that will contain this Bylaw, the Internal
Rules of Operation of Parque Global S.A., the Global Free Zone Master Plan, and
the environmental commitments acquired by the Condominium before SETENA.
Nevertheless, no joint owner may allege ignorance of the stipulations and
regulations to which he/she/it is subject because of the fact that the
Administrator does no provide such information, since the joint owner, upon
acquiring the property and consequently all of the obligations specified in this
Bylaw, will be subject to strict compliance and it shall be his/her/its
individual obligation to be duly informed and gather the regulations that have
been mentioned. Breach by the joint owner of any of the stipulations that govern
the Condominium will be put before the Condominium Owners’ General Meeting,
which will determine the measures and sanctions that will be imposed on the
respective joint owner. THIRTIETH ARTICLE: On the affectation of the subsidiary
properties to the Condominium Property System: In view of the legal nature of
this Condominium, i.e., that each subsidiary property represents a stage of
construction and each

 

Page 45 of 50



--------------------------------------------------------------------------------

one of them may be submitted individually to the Condominium Property System
thus creating Independent Condominiums which will be joined by the shared areas
of Condominio Global, the owners of the subsidiary properties which wish to
submit their property to the Condominium Property System under the Law, shall
abide and ensure compliance with the terms, conditions and provision contained
in this Bylaw by the joint owners, lessees, occupants or holders, under any
title, of the resulting Independent Condominiums. Breach of the stipulations
herein will be considered a serious violation of this Bylaw and will empower the
Condominium Owners’ General Meeting to demand compliance. THIRTY-FIRST ARTICLE:
Modification of the Bylaw. Any modifications of this Bylaw, be it total or
partial, may only be executed by the Condominium Owners’ General Meeting
according to Law and by means of resolutions taken by unanimous vote of all the
owners or joint owners of the Condominium. Every modification must be registered
in the Public Registry and shall be informed by Management to the joint owners.
The Condominium Owners’ General Meeting will be the only responsible body to
interpret this Bylaw, and such interpretation will be binding on the parties. To
determine if the interpretation is reasonable or not, the opinion in that regard
specified in writing by the legal advisors of the Condominium’s Legal counsel
will suffice. The lack of validity or efficiency of one or more of the
stipulations of this Bylaw will not cause the lack of validity and effect of the
remaining stipulations hereof. THIRTY-SECOND ARTICLE: Extinguishment of the
Condominium Property System: The extinguishment of the Condominium Property
System may take place by resolution of the joint owners met in General Meeting,
by unanimous vote of all the subsidiary property owners of the Condominium,
providing that such extinguishment does not disobey other legislation related to
the subject, particularly in regard to the possible remaining lots or units. The
extinguishment

 

Page 46 of 50



--------------------------------------------------------------------------------

of the system will take effect from its registration in the Public Registry. In
that case, the entries of the parent property and subsidiary properties will be
cancelled in the Condominium Properties Section and the new immovable properties
will be registered in the General Properties Section. The acquired rights of
third parties will remain intact. TO HERE THE BYLAW OF CONDOMINIO GLOBAL.

 

---------End of Text---------

 

Page 47 of 50



--------------------------------------------------------------------------------

 

Exhibit Three

 

Waste Water Treatment Plant Regulations



--------------------------------------------------------------------------------

 

USAGE REGULATION

SEWAGE TREATMENT PLANT

 

BOD 5,20

 

COD

 

SS

 

For the rest of regulated parameters, the quality of the effluent shall meet the
limits established in the Discharged and Reuse of waste Water Regulations,
decree No. 26042-S-MINAE.